Exhibit 10.1
INDUSTRIAL LEASE
(Mexico Form)
VERDE LIBRAMIENTO AEROPUERTO, LLC
LANDLORD
AND
INTERNATIONAL MANUFACTURING SOLUTIONS OPERACIONES, S. DE R.L. DE C.V.
TENANT
DATED: June 20, 2011
PROPERTY:
Avenida Don Manuel Talamas Camandari #2451
Cd. Juarez, Chihuahua, Mexico

 

 



--------------------------------------------------------------------------------



 



INDUSTRIAL LEASE
This Industrial Lease (the “Lease” or the “Agreement”) is entered into by and
between Verde Libramiento Aeropuerto, LLC (hereinafter referred to as
“Landlord”), represented herein by Albert Richard Moore, Jr. its legal
representative, and International Manufacturing Solutions Operaciones, S. De
R.L. De C.V., represented herein by Mr. Keith Alan Russell Middleton in his
capacity as Chairman of its board and Attorney in Fact, its legal representative
(hereinafter referred to as “Tenant”), according to the following recitals and
articles.
RECITALS
I. Landlord, through its legal representative, hereby represents that:
a) It is a limited liability company duly incorporated and organized under the
laws of the State of Delaware, United States of America (hereinafter “USA”),
with certificate of formation filed before the Secretary of State of the State
of Delaware on December 22, 2009, and with effective date of formation and
domestication on January 4, 2010 at 1:00 pm EST, as provided by the Certificate
of Domestication filed before the Secretary of State of the State of Delaware on
December 22, 2009.
b) Its legal representative is entitled with sufficient power and authority to
enter into this Agreement, power and authority which have not been revoked or
limited in any manner whatsoever as evidenced in the public instrument 33,696
dated January 5, 2010 of the records of Notary Public Number 12 in and for
Monterrey, State of Nuevo Leon and registered with the Public Registry under
Folio number 1032/2009 dated January 30, 2009.
c) It has free and clear title to a parcel of land with an area of approximately
283,280.90 square meters known Parque Industrial Verde Independencia II, located
at Avenida Don Manuel Talamas Camandari #2451, Cd. Juarez, State of Chihuahua,
Mexico[ (the “Property”)], according to Public Deed Number 7,642 dated March 1,
2005 and Public Deed Number 8,188 dated June 23, 2005 of the records of Notary
Public Number 29, in and for Cd. Juarez, State of Chihuahua; and it is the owner
of a building constructed thereon identified as Building Verde Independencia II
Building 4, with a total area of 205,145 rentable square feet (the “Building”).
The Building and the Property are described in Exhibit “A” which is incorporated
herein by reference.
d) The Property was conveyed to the trust with The Bank of New York Mellon,
Sociedad Anonima, Institucion de Banca Multiple, as trustee of Trust No. F/00718
(hereinafter referred as to “New Trust”), as trustee of Fideicomiso Irrevocable
de Garantia No. F/684, as established in Escritura Publica (Deed) No. 33,419,
Volume 318, Folio 063435, of the protocol of Notary Public No. 12, Lic. Fernando
Mendez Zorrilla, in and for First Notary and Registry District of the State of
Nuevo Leon, State of Nuevo Leon, Mexico.
e) Landlord desires to lease the Building containing 205,145 rentable square
feet, as more particularly described on Exhibit “B” hereto (collectively
referred to hereinafter as (the “Premises”) to Tenant under the terms and
conditions hereof.
f) The use of the Premises is subject to the rules and regulations attached
herein as Exhibit “C” of this Agreement as they may be amended in writing by
Landlord (the “Rules and Regulations”).

 

 



--------------------------------------------------------------------------------



 



II. Tenant, through its legal representative, hereby represents that:
a) It is a company duly incorporated and existing pursuant to the laws of
Mexico, with the required authority and sufficient means to enter into this
Agreement, as evidenced in Public Instrument Number 8,802 dated April 8, 2003,
of the records of Notary Public Number 28 in and for Cd. Juarez, State of
Chihuahua and registered with the Public Registry of Property and Commerce of
Cd. Juarez, State of Chihuahua dated April 8, 2003.
b) Its legal representative is entitled with sufficient power and authority to
enter into this Agreement, power and authority which have not been revoked or
limited in any manner whatsoever, as evidenced in the public instrument 4,082
dated September 27, 2003, of the records of Notary Public Number 9 in and for
Cd. Juarez, State of Chihuahua and registered with the Public Registry of
Property and commerce of Cd. Juarez, State of Chihuahua dated September 29,
2003.
c) Its legal representative is entitled with sufficient power and authority to
enter into this Agreement, power and authority which have not been revoked or
limited in any manner whatsoever.
d) Its corporate purposes include the possibility of entering into this
Agreement and obligating itself in the terms and under the conditions set forth
herein;
e) It wishes to lease the Premises under the terms and conditions hereof;
f) It has reviewed the Rules and Regulations and knows that its use of the
Premises is subject to those Rules and Regulations; and
g) It knows the exact location of the Premises as well as its current condition.
III. The parties hereto, through their legal representatives, hereby represent
that:
a) They have freely negotiated the terms and conditions hereof, and that
therefore, this Agreement was entered into with no deceit, bad faith, error, or
any other consent vice whatsoever that could cause their non-existence or
nullity; and
b) They acknowledge the authority with which their legal representatives appear
to the execution hereof.

 

-2-



--------------------------------------------------------------------------------



 



Based on the aforementioned representations, the parties hereto agree to enter
into this Agreement pursuant to the following:
ARTICLES

ARTICLE 1— BASIC TERMS
The following terms used in this Lease shall have the meanings set forth beside
such terms in this Article 1.

     
Tenant’s Notice Address:
  Santos Dumont #6620
Parque Industrial Panamericano
Cd. Juarez, Chih, Mexico 32695
 
   
Tenant’s Billing Address (if different):
  Avenida Don Manuel Talamas Camandari #2451
Cd. Juarez, Chihuahua, Mexico
 
   
Landlord’s Notice Address:
  Verde Libramiento Aeropuerto
Ave. Antonio J. Bermudez #1451
Parque Industrial Bermudez
Cd. Juarez, Chihuahua 32470 Mexico
 
   
Guarantor:
  Viasystems Technologies Corp., L.L.C.

101 South Hanley Road, Suite 1800
St. Louis, MO 63105-3406
 
   
Landlord’s Rent Payment Bank Account:
  Exhibit “D”
 
   
Tenant’s Pro Rata Share:
  One Hundred (100%) of a charge or expense applicable to the Building. In the
event that a charge or expense is applicable to the Property, an equitable
portion of the charge or expense will be allocated to the Building and Tenant’s
Pro Rata Share shall apply to that portion allocated to the Building.
 
   
Lease Term:
  Seventy two (72) months, beginning on the Commencement Date and ending on the
last day of the seventy second (72nd) full calendar month thereafter.
 
   
Beneficial Occupancy Date:
  Upon all of the following occurring:
Landlord’s execution of the Lease;
Delivery by Tenant of security deposit and general liability and personal
property insurance to Landlord;
Approval of drawings and specifications by Tenant; and Substantial Completion of
Landlord’s Work as such term is defined in Exhibit “G.”
The parties shall acknowledge the Beneficial Occupancy Date in writing.
 
   
Commencement Date:
  November 1, 2011 (subject to adjustment pursuant to Section 2.03 below).
 
   
Civil Code:
  means the Civil Code for the State of Chihuahua.

 

-3-



--------------------------------------------------------------------------------



 



     
Base Rent:
   
 
   
Months 1-7
  $39,947.33 USD per month (USD$2.34/rsf/annum)
Months 8-12
  $41,405.78 USD per month (USD$2.42/rsf/annum)
Months 13-14
  $42,204.72 USD per month (USD$2.47/rsf/annum)
Months 15-24
  $70,935.74 USD per month (USD$4.15/rsf/annum)
Months 25-36
  $72,325.29 USD per month (USD$4.23/rsf/annum)
Months 37-48
  $73,742.62 USD per month (USD$4.31/rsf/annum)
Months 49-60
  $75,188.31 USD per month (USD$4.40/rsf/annum)
Months 61-72
  $76,662.90 USD per month (USD$4.48/rsf/annum)
 
   
Permitted Use:
  shall mean non-contaminating manufacturing, warehouse and office uses to the
extent these are permitted under the use of land permit (“licencia de uso de
suelo”) corresponding to the Property.
 
   
Brokers:
  Simons Industrial.
 
   
Parking Spaces:
  287 unreserved car parking spaces.
 
   
Security Deposit:
  $67,436.84 (cash deposit)

ARTICLE 2 — LEASE TERM
2.01 Lease of Premises for Lease Term. Landlord hereby leases the Premises, in
its actual conditions and free of any lien and encumbrances, to Tenant and
Tenant leases the Premises from Landlord for the Lease Term, upon and subject to
all of the terms, conditions and provisions of this Lease.
2.02 Early Possession. Any occupancy of the Premises by Tenant prior to the
Commencement Date (“Early Possession”) will be subject to all of Tenant’s
obligations under this Lease (except that Tenant will not be obligated to pay
Base Rent and Additional Rent until the Commencement Date). Tenant shall provide
Landlord with copies of certificates of insurance, complying in all respects
with the terms of this Lease for all insurance required to be provided hereunder
prior to entering the Premises. Tenant hereby releases and discharges Landlord,
its contractors, agents, employees and manager from and against any and all
claims of loss, damage or injury to persons or property, including without
limitation any product inventory, which is alleged to have occurred during the
period of Early Possession from any cause whatsoever, EVEN IF SUCH CLAIMS ARE
BASED IN WHOLE OR IN PART UPON THE NEGLIGENCE OF LANDLORD, ITS CONTRACTORS,
AGENTS, EMPLOYEES OR MANAGER. Landlord makes no representation or warranty about
safety of the Premises during any period of Early Possession, as construction
and other activities will be ongoing. Tenant shall coordinate its activities in
the Premises during Early Possession with Landlord and Landlord’s Contractor.
2.03 Delay in Commencement. If Landlord is unable to deliver the Premises on the
Commencement Date, such date will be postponed to the date possession of the
Premises is delivered to Tenant. In such event, Landlord and Tenant, prior to
the occupancy of the Premises by Tenant will execute a Certificate of Occupancy
setting forth the Commencement Date and expiration date of this Lease.
2.04 Covenant of Quiet Enjoyment. Tenant, on paying the Rent and performing its
obligations hereunder, will peacefully and quietly have, hold and enjoy the
Premises throughout the Lease Term without any manner of hindrance from
Landlord, subject however to all the terms and provisions hereof.

 

-4-



--------------------------------------------------------------------------------



 



2.05 Holding Over. If Tenant does not vacate the Premises and surrender the
Premises in the condition required hereby upon the expiration or earlier
termination of this Lease, the Base Rent will increase to 200% of the Base Rent
then in effect and Tenant’s obligation to pay Additional Rent (as such term is
defined below) will continue. Additionally, if Tenant does not vacate the
Premises and surrender the Premises in the condition required hereby within
sixty (60) days after the expiration or earlier termination of this Lease,
Tenant will indemnify Landlord against all damages, costs, liabilities, claims
and expenses, including reasonable attorneys’ fees, which Landlord incurs on
account of Tenant’s failure to vacate and surrender. Any holdover by Tenant
shall not constitute an extension of the Lease or recognition by Landlord of any
right of Tenant to remain in the Premises and also shall not constitute a
renewal of the terms of the Lease.
Notwithstanding anything to the contrary herein, Tenant expressly waives its
right under Article 2346 of the Civil Code to extend the Lease Term for an
additional term as of the expiration thereof. Tenant expressly waives both its
preferential and first refusal rights contemplated under Article 2384 of the
Civil Code to continue leasing the Premises, Building and/or Property under a
new lease; and to acquire the Premises, Building and/or the Property if the
Landlord is willing to lease and/or sell them respectively. Also waives any
right stated under Article 2388 of the Civil Code.
ARTICLE 3 — USE OF PREMISES
3.01 Manner of Use. Tenant will use the Premises only for the Permitted Uses.
Tenant will not cause or permit the Premises to be used in any way which
(i) constitutes a violation of any Legal Requirements (as defined below) or the
Rules and Regulations established by Landlord, (ii) annoys or interferes with
the rights of tenants of the Property, or (iii) constitutes a nuisance or waste
or will invalidate any insurance carried by Landlord. Tenant will, at its sole
cost and expense, obtain and pay for all necessary permits, including a
certificate of occupancy, and will promptly take all actions necessary to comply
with all applicable federal, state or local laws, codes, rules, regulations,
orders, covenants and requirements (collectively, “Legal Requirements”),
regulating the use by Tenant of the Premises. Furthermore, notwithstanding
anything in this Lease to the contrary, (i) Tenant is responsible for
determining whether or not the zoning is appropriate for Tenant’s intended use,
and (ii) if Legal Requirements hereafter change so as to require during the term
of this Lease the construction of an addition to, an alteration of, or the
reinforcement or other physical modification of the Building, as a result of
Tenant’s use of the Premises and/or alterations to the Premises made by the
Tenant, or the remediation of any Hazardous Substance not shown on an
environmental Phase I report provided by Landlord to Tenant covering the
Property and dated on or before the Beneficial Occupancy Date, Landlord shall
cause the required work to be performed and the costs of such work shall
constitute Operating Expenses (as defined below) in accordance with the terms of
the Lease. Tenant shall be responsible for Tenant’s Pro Rata Share of such
costs, unless the costs pertain to the Premises only in which event Tenant shall
be responsible for the entire cost.
3.02 Landlord’s Access. Landlord or its agents may enter the Premises, upon
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency when no notice will be required), to show the Premises to potential
buyers, investors or other parties, for routine property inspections and
maintenance or for any other purpose Landlord deems reasonably necessary. During
the last nine (9) months of the Lease Term, Landlord may place customary “For
Lease” signs on the Premises and show the Premises to potential tenants.
Landlord or its agents shall contact the general manager of the Tenant to give
notice of Landlord’s intention of exercising its rights under this Section 3.02.
Landlord (i) acknowledges that Tenant is a contracting manufacturer, and
(ii) agrees that if a direct competitor of Tenant is seeking to view the
Premises, Tenant shall require and Landlord shall give more than 24 hours notice
before Landlord may show the Premises to such party. Landlord’s exercise of its
rights under this Section 3.02 shall not materially and adversely affect the
operation of Tenant’s business on the Premises.

 

-5-



--------------------------------------------------------------------------------



 



3.03 Common Areas.
(a) Common Areas. The term “Common Areas” means all areas within the Property
which are available for the common use of tenants of the Property and which are
not leased or held for the exclusive use of Tenant or other tenants, including,
but not limited to, parking areas, driveways, sidewalks, access roads,
landscaping, and planted areas. Landlord, from time to time, may change the
size, location, nature, and use of any of the Common Areas, convert Common Areas
into leaseable areas, construct additional parking facilities in the Common
Areas, and increase or decrease Common Area land or facilities so long as
Tenant’s access to or use of the Premises and/or the parking spaces allocated to
Tenant pursuant to the “Parking Spaces” section of Article 1 (“Tenant’s Parking
Spaces”) is not adversely affected in any material way.
(b) Use of Common Areas. Tenant will have the non-exclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas, including the Parking Spaces, for the purposes
intended, subject to such reasonable rules and regulations as Landlord may
establish or modify from time to time. Tenant agrees to abide by all such rules
and regulations of which Tenant receives written notice from Landlord and to use
its best efforts to cause others who use the Common Areas with Tenant’s express
or implied permission to abide by the Rules and Regulations. At any time,
Landlord may close any Common Areas to perform any acts as, in Landlord’s
reasonable judgment, are desirable to maintain or improve the Property, or to
prohibit the accrual of any prescriptive rights or rights by the public to such
Common Areas. Tenant will not interfere with the rights of Landlord, other
tenants, or any other person entitled to use the Common Areas.
3.04 Signage and Parking. Notwithstanding anything to the contrary contained in
the Rules and Regulations, (i) Tenant shall have the right to install a sign on
the Building and on the directory for the industrial park being developed on the
Property provided that such signs shall comply with the sign specifications
established for such industrial park, and (ii) Tenant may park company owned
vehicles in Tenant’s Parking Spaces on a 24/7 basis.
ARTICLE 4 — RENT
4.01 Base Rent. On the first day of each calendar month starting on the
Commencement Date and during the Lease Term, Tenant will pay to Landlord the
Base Rent in monthly installments, in lawful money of the United States of
America, or its equivalent in Mexican currency at the sell rate of exchange for
debts denominated in foreign exchange and payable in Mexico, published by the
Banco de Mexico in the Official Gazette of the Federation on the business day
immediately prior to the date of payment, in advance and without offset,
deduction, prior notice or demand. The obligation of Tenant to pay Base Rent and
other sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. The Base Rent is payable at Landlord’s Rent Payment
Bank Account or at such other place or to such other person as Landlord may
designate in writing from time to time. Payments of Base Rent for any partial
calendar month will be prorated based on the number of days in the applicable
calendar month. Landlord must deliver the corresponding official invoice to the
Tenant in compliance with Mexican tax requirements.

 

-6-



--------------------------------------------------------------------------------



 



4.02 Additional Rent. All sums payable by Tenant under this Lease other than
Base Rent are “Additional Rent”; the term “Rent” includes both Base Rent and
Additional Rent. Landlord will estimate in advance and charge to Tenant the
following costs (“Total Operating Costs”), which Tenant will pay on a monthly
basis throughout the Occupancy Period (as defined below) at the same time as
Base Rent is to be paid: (i) all Real Property Taxes for which Tenant is
responsible under Article 5, (ii) all utility costs (to the extent utilities are
not separately metered) for which Tenant is responsible under Article 6,
(iii) all insurance premiums for which Tenant is responsible under Article 8,
and (iv) all Operating Expenses for which Tenant is responsible under Article 7
of this Lease. Landlord may adjust its estimates of Total Operating Costs at any
time (but no more frequently than once every calendar year) based upon
Landlord’s experience and reasonable anticipation of costs. Such adjustments
will be effective as of the next Base Rent payment date after notice to Tenant.
“Occupancy Period” means the period from the time commencing on the Beneficial
Occupancy Date, throughout the Lease Term until the termination of this
Agreement. Landlord estimates that the Total Operating Costs for the first lease
year shall be: (i) $0.19 per square foot for Real Estate Taxes, (ii) $0.08 per
square foot for insurance, (iii) $0.12 per square foot for Common Area
Maintenance and (iv) the management fee as described below. The common area
maintenance expense does not include Security for the Building, only includes
security for the Park. Additionally Tenant shall be responsible for its Pro Rata
Share of the Building security expense. This cost will also be billed as an
Operating Expense In the event that the Premises are expanded to include the
entire Building, Tenant shall be directly responsible for the Building security.
After the end of each fiscal year during the Term, Landlord will deliver to
Tenant a statement setting forth, in reasonable detail, the Total Operating
Costs paid or incurred by Landlord during the preceding fiscal year and Tenant’s
Pro Rata Share of such costs and expenses. Within thirty (30) days after
Tenant’s receipt of such statement, there shall be an adjustment between
Landlord and Tenant based on the sums paid by Tenant in comparison to Tenant’s
Pro Rata Share of such costs and expenses. Such statement shall set forth
(a) Landlord’s actual cost for such Total Operating Costs, categorized by class
and amount; (b) the actual amount due from Tenant for Tenant’s Pro Rata Share of
such Total Operating Costs and (c) the sum of the estimated monthly installments
paid by Tenant during the applicable fiscal year. Landlord shall maintain
complete and accurate records of (i) all Real Property Taxes for which Tenant is
responsible under Article 5, (ii) all utility costs (to the extent utilities are
not separately metered) for which Tenant is responsible under Article 6,
(iii) all insurance premiums for which Tenant is responsible under Article 8,
and (iv) all Operating Expenses for which Tenant is responsible under Article 7
of this Lease. Tenant or its authorized agent shall have the right, at Tenant’s
sole cost and expense, to inspect Landlord’s records with respect to Tenant’s
Pro Rata Share of Total Operating Costs, which inspection shall be at Landlord’s
office in Landlord’s Notice Address. If Tenant disputes the amount or
appropriateness of inclusion in Operating Expenses of any cost or expense billed
to Tenant and such dispute has not been resolved prior to the time any disputed
amount is due Landlord under this Lease, Tenant’s payment of any such disputed
amount will not affect Tenant’s rights with regard to such disputed amount. If
such dispute cannot be resolved by good faith negotiations between Landlord and
Tenant within sixty (60) days after Tenant gives Landlord written notification
of such dispute, then such dispute shall be resolved by an independent certified
public accountant acceptable to Landlord and Tenant. Tenant shall pay the
expense of the certified public accountant unless it is finally determined that
Landlord overcharged Tenant by 4% or more. If on the basis of the final
determination of Tenant’s Pro Rata Share for a specific fiscal year, Tenant owes
an amount that is less than the payments for such fiscal year previously made by
Tenant, Landlord shall credit such excess amount against the next monthly
installments due from Tenant to Landlord for Operating Expenses. If on the basis
of such final determination, Tenant owes an amount that is greater than the
total amount of payments for such fiscal year previously made by Tenant, Tenant
shall pay the amount of such deficiency to Landlord within ten (10) working days
after such final determination. Landlord’s and Tenant’s reimbursement
obligations set forth herein survive any termination of this Lease.
4.03 Tenant’s Pro Rata Share. Tenant’s Pro Rata Share is calculated by dividing
the rentable area of the Premises by the total rentable square feet in the
Building, which amounts are agreed to be those stated in Article 1.
4.04 Interest. Any Rent or other amount due to Landlord, if not paid when due,
will bear interest from the date due until paid at the rate of ten percent (10%)
per annum.

 

-7-



--------------------------------------------------------------------------------



 



4.05 Late Charge. If any installment of Rent or any other sums due from Tenant
is not received by Landlord within ten working days following the due date,
Tenant will pay to Landlord a late charge equal to five percent (5%) of such
overdue amount; provided, however, Landlord will not charge any late charge for
the first two times in each calendar year that such payment is not made within
ten (10) working days of the due date if payment is received within ten
(10) working days of receipt of notice. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant.
5 — PROPERTY TAXES
5.01 Real Property Taxes. Tenant will pay Tenant’s Pro Rata Share of Real
Property Taxes allocable to the Occupancy Period. If Landlord receives a refund
of any Real Property Taxes with respect to which Tenant has paid Tenant’s Pro
Rata Share, Landlord will refund to Tenant, Tenant’s Pro Rata Share of such
refund after deducting therefrom all related costs and expenses.
5.02 Definition of “Real Property Taxes”. “Real Property Taxes” means any and
all taxes, duties or rights, imposed from time to time on the Building and the
land associated therewith for tax purposes by any federal, state or local
Mexican authorities, including, without limitation, assessments (special,
betterment, or otherwise), levies, fees, rent taxes, excises, impositions,
charges, water and sewer rents and charges, and all other government levies and
charges, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are imposed or levied upon or assessed against the Building
and the land associated therewith for tax purposes or any Rent or other sums
payable by any tenants or occupants thereof. Real Property Taxes include
Landlord’s reasonable and customary costs and expenses of review and contesting
any Real Property Tax. If at any time during the Lease Term the present system
of ad valorem taxation of real property is changed so that in lieu of the whole
or any part of the ad valorem tax on real property, or in lieu of increases
therein, Landlord is assessed a capital levy or other tax on the gross rents
received with respect to the Building and the land associated therewith for tax
purposes or a federal, state, county, municipal, or other local income,
franchise, excise or similar tax, assessment, levy, or charge (distinct from any
now in effect) measured by or based, in whole or in part, upon gross rents or
any similar substitute tax or levy, then all of such taxes, assessments, levies
or charges, to the extent so measured or based, will be deemed to be a Real
Property Tax. Tenant will receive its Pro Rata Share of any sum reimbursed or
credited to Landlord resulting from a successful contest of any Real Property
Tax.
6 — UTILITIES
6.01 Utilities. Tenant will promptly pay, directly to the appropriate supplier,
the cost of all natural gas, energy, sewer service, telephone, water, refuse
disposal and other utilities and services supplied to the Premises, together
with any related installation or connection charges or deposits (collectively,
“Utility Costs”) incurred during the Occupancy Period. If any services or
utilities are jointly metered with other premises, Tenant will pay Tenant’s Pro
Rata Share of such Utility Costs to Landlord; provided, however, in the event
Landlord determines that Tenant is consuming greater that than Tenant’s Pro Rata
Share of such services or utilities consumed in other premises, Landlord will
make a reasonable determination of Tenant’s actual share of such Utility Costs
and Tenant will pay its actual share (as reasonably determined by Landlord) to
Landlord. Landlord shall be responsible for delivering to Tenant for the Lease
Term up to 3,000 KVA rights on site as may from time to time be required by
Tenant during the Lease Term (plus the necessary equipment to provide service
for 3,500 KVAs). Landlord shall be responsible to provide and pay for any
connection fees, (Cuota de Cooperación) transmission lines infrastructure and
hook up fees required by the CFE to serve the Premises at the Premise’s boundary
limits at no additional cost to Tenant with the aforementioned KVAs. Landlord
reserves the right to hold ownership to any KVAs available in the Property and
to temporarily assign them to Tenant. Tenant agrees to execute any and all
documentation to return any KVA’s assigned to it per this Lease, upon
termination of the Lease.

 

-8-



--------------------------------------------------------------------------------



 



6.02 Discharge of Residual Waters. Tenant agrees to comply with each and every
obligation contained in the applicable Legal Requirements with respect to the
discharge of residual waters. Furthermore, Tenant agrees to prepare and deliver
to the Landlord as may be required by Landlord (reasonably) or any competent
government authorities, pursuant to the applicable Legal Requirements, reports
on the content of the residual waters discharged by Tenant.
For the above referred purposes, the Landlord shall have the right at any
moment, to take samples of the discharges generated by Tenant to be analyzed by
Landlord, at Landlord’s cost.
Furthermore, Landlord may perform studies and/or verifications of Tenant’s
residual water discharges, subject to prior written notice given to Tenant, in
order to verify that the residual water discharges do not exceed the maximum
parameters permitted by the Legal Requirements of any and all elements, products
or raw material employed or derived from the production process of the Tenant,
provided, that if due to such verifications Landlord discovers an excess in the
maximum parameters permitted by Legal Requirements in the residual waters,
caused by Tenant, its employees, guests, agents, successors or any third party
under its responsibility, Landlord shall so notify Tenant providing relevant
supporting documentation, and allow Tenant a term of 10 (ten) working days after
Tenant’s receipt of the notification, for Tenant’s performance of its own tests
if Tenant so wishes. Tenant’s tests will be performed using the same methodology
employed by the environmental consultant used by Landlord and by a reputable
environmental consultant reasonably approved by Landlord and if such tests
confirm those performed by Landlord, Tenant shall reimburse Landlord for all
costs and expenses incurred by Landlord in connection therewith within ten
(10) working days after Tenant receives such test results, and Tenant shall
immediately implement at its own cost and expense, all remedial actions required
by Legal Requirements in order to reduce the parameters of Tenant’s residual
water discharges to an acceptable level according to the applicable Legal
Requirements.
Likewise, Tenant must comply with the applicable Legal Requirements and provide
the above reports to any competent government authorities that may require such
reports.
The above does not release Tenant from its responsibilities and obligations
towards any governmental authorities with respect to the discharge of its
residual waters, assessed pursuant to all applicable Legal Requirements;
therefore Tenant shall be the only responsible party for the fulfillment of
these obligations and shall indemnify Landlord and hold it harmless from any
liability and/or damages derived from or related to the obligations of Tenant
stated in this clause.
7 — OPERATING EXPENSES
7.01 Operating Expenses. Subject to the “Tenant’s Pro Rata” Section of
Article I, Tenant will pay Tenant’s Pro Rata Share of all Operating Expenses
allocable to the Occupancy Period. “Operating Expenses” means all costs and
expenses incurred by Landlord with respect to the ownership, maintenance and
operation of the Property including, but not limited to: maintenance, repair and
replacement of the heating, ventilation, air conditioning, plumbing, electrical,
mechanical, utility and safety systems, paving and parking areas, roads and
driveways; maintenance of exterior areas such as gardening and landscaping, snow
removal and signage; maintenance, repair and replacement of the roof, roof
membrane, flashings, gutters, downspouts, roof drains, skylights and
waterproofing; painting; lighting; cleaning; refuse removal; security; utility
services attributable to the Common Areas; Building personnel costs; rentals or
lease payments paid by Landlord for rented or leased personal property used in
the operation or maintenance of the Property; fees for required licenses and
permits; costs and expenses required by any governmental authority or by Legal
Requirements, for any reason except for correcting a violation by Landlord of
Legal Requirements, including capital improvements, whether capitalized or not,
and the cost of any capital improvements made to the Property by Landlord that
improve life-safety systems or reduce operating expenses (such costs to be
amortized to the extent required pursuant to Section 7.02 below); and a property
management fee (not to exceed one percent (1%) of the gross rents of the
Premises for the calendar year). Operating Expenses do not include: (a) debt
service under mortgages; (b) costs of restoration to the extent of net insurance
proceeds received by Landlord; (c) leasing commissions and tenant improvement
costs; (d) brokerage or litigation expenses relating to disputes with tenants;
and (e) Landlord’s general corporate overhead costs.

 

-9-



--------------------------------------------------------------------------------



 



7.02 To the extent any such expenditure constitutes a capital expenditure as
determined by Landlord in accordance with standard real estate accounting
practices, then such capital expenditure shall be amortized (including interest
on the unamortized cost at a rate of eight percent (8%) per annum) over its
useful life as reasonably determined by Landlord in accordance with generally
accepted accounting principles.
8 — INSURANCE/INDEMNITY
8.01 Tenant’s Insurance. Tenant, at its expense, will maintain the following
insurance coverage during the Occupancy Period:
(a) Liability Insurance. Commercial general liability insurance insuring Tenant
against liability for bodily injury, property damage (including loss of use of
property) and personal injury at the Premises, including contractual liability.
Such insurance will name Landlord, its property manager, any mortgagee, and such
other parties as Landlord may designate, as additional insureds. The initial
amount of such insurance will be Three Million Dollars legal currency of the
United States of America ($3,000,000) per occurrence, of which Two Million
Dollars legal currency of the United States of America shall be provided by an
umbrella policy. The liability insurance obtained by Tenant under this
Section 8.01 will (i) be primary and (ii) insure Tenant’s obligations to
Landlord under Section 8.06. The amount and coverage of such insurance will not
limit Tenant’s liability nor relieve Tenant of any other obligation under this
Lease.
(b) Personal Property Insurance. Personal Property Insurance covering leasehold
improvements paid for by Tenant and Tenant’s personal property and fixtures from
time to time in, on, or at the Premises, in an amount not less than one hundred
percent (100%) of the full replacement cost, without deduction for depreciation,
providing protection against events protected under a Causes of Loss—Special
Form property insurance policy as well as against sprinkler damage, vandalism,
and malicious mischief. Any proceeds from the Personal Property Insurance will
be used for the repair or replacement of the personal property damaged or
destroyed, unless the Lease Term is terminated under an applicable provision
herein. If the Premises are not repaired or restored in accordance with this
Lease, Landlord will receive any proceeds from the personal property insurance
allocable to Tenant’s leasehold improvements.
8.02 Landlord’s Insurance. During the Lease Term, Landlord will maintain in
effect a Causes of Loss—Special Form property insurance policy covering loss of
or damage to the Property (including, without limitation, the Building) in the
amount of its replacement value with such commercially reasonable endorsements
and deductibles as Landlord determines from time to time, but in no event in
excess of $50,000.00. Landlord will have the right to obtain flood, earthquake,
and such other reasonable insurance as Landlord determines from time to time or
is required by any mortgagee of the Property. Landlord will not insure Tenant’s
fixtures or equipment or building improvements paid for by Tenant. Landlord
shall obtain commercial general liability insurance in an amount and with
coverage reasonably determined by Landlord insuring Landlord against liability
with respect to the Premises and the Property. The liability policy obtained by
Landlord will not provide primary insurance, will not be contributory and will
be excess over any liability insurance maintained by Tenant. Landlord will also
maintain a rental income insurance policy, with loss payable to Landlord. Tenant
will pay Landlord Tenant’s Pro Rata Share (as defined in Article I) of premiums
for the insurance policies maintained by Landlord. Any increase in the cost of
Landlord’s insurance solely due to the specific use of the Premises by Tenant at
the Premises (and not arising as a result of the fact that Tenant occupies the
Premises) will be paid by Tenant to Landlord as Additional Rent. Upon Tenant’s
request, Landlord shall provide Tenant with copies of, or certificates
evidencing, the insurance policies to be carried by Landlord under this
Section 8.02.

 

-10-



--------------------------------------------------------------------------------



 



8.03 General Insurance Provisions. Certificates for any insurance which Tenant
is required to maintain under this Lease will include a provision in which the
insurance carrier agrees to endeavor to give Landlord not less than thirty
(30) days’ written notice prior to any cancellation or modification of such
coverage. Prior to the earlier of Tenant’s entry into the Premises or the
Commencement Date, Tenant will deliver to Landlord an insurance company
certificate that Tenant maintains the insurance required by Section 8.01 and not
less than thirty (30) days prior to the expiration or termination of any such
insurance, Tenant will deliver to Landlord renewal certificates therefor. Tenant
will provide Landlord with copies of the policies promptly upon request from
time to time. All insurance policies required under this Lease (other than the
umbrella coverage described in Section 8.01a) shall be in a form approved by the
National Insurance and Bond Agency (Comision Nacional de Seguros y Fianzas of
Mexico and issued by one or more highly reputable insurance companies licensed
to do insurance business in Mexico.
8.04 Tenant’s Damage Waiver. Except as set forth below, Tenant assumes all risk
with respect to damage to or theft of its property located at the Premises and
interruption of its business and agrees to look solely to its own insurance in
the case of any damage to its property or interruption to its business.
Accordingly, Tenant expressly, knowingly and voluntarily waives and releases any
claims which it may have against the Landlord or Landlord’s officers, members,
managers, employees, agents, contractors or manager for damage to or theft of
Tenant’s property located at the Premises and loss of business (including
interruption to Tenant’s business) as a result of the acts or omissions of
Landlord or Landlord’s employees, agents, contractors or manager, INCLUDING AS A
RESULT OF THE NEGLIGENCE OF LANDLORD OR ITS EMPLOYEES, AGENTS, CONTRACTORS OR
MANAGER. Without limiting the foregoing, Tenant waives any claims against
Landlord as a result of any explosion, flooding or leaking in the Premises, the
Premises becoming out of repair, any latent or patent defects in the Premises or
any accident within or adjacent to the Premises. Tenant shall, on or before the
earlier of the Lease Commencement Date or the date on which Tenant first enters
the Premises for any purpose, at its sole cost and expense, obtain and keep in
full force and effect at all times thereafter a waiver of subrogation from its
insurer with respect to the property and business interruption insurance
maintained by Tenant in connection with the Premises and property located
therein.
8.05 Landlord’s Damage Waiver. Except as set forth below, Landlord assumes all
risk with respect to damage to the Premises Property and interruption to the
operation of the Premises and agrees to look solely to its own insurance in the
case of any damage to the Premises or interruption to its business. Accordingly,
Landlord expressly, knowingly and voluntarily waives and releases any claims
which it may have against the Tenant or Tenant’s officers, members, managers,
employees, agents, or contractors for damage to the Premises (including damage
to or theft of Landlord’s property located at the Premises) and/or the Property
and a loss of business (including lost rents at the Premises) as a result of the
acts or omissions of Tenant or Tenant’s employees, agents or contractors,
INCLUDING AS A RESULT OF THE NEGLIGENCE OF TENANT OR ITS EMPLOYEES, AGENTS OR
CONTRACTORS. Without limiting the foregoing, Landlord waives any claims against
Tenant as a result of the Premises and/or the Property becoming out of repair or
any defects in Tenant’s property at the Premises or any accident within or
adjacent to the Premises. Landlord shall, at its sole cost and expense, obtain
and keep in full force and effect at all times a waiver of subrogation from its
insurer with respect to the Premises, Landlord’s property located therein and
Landlord’s rent loss insurance.

 

-11-



--------------------------------------------------------------------------------



 



8.06 Tenant’s Indemnity. Tenant shall indemnify, defend, and hold harmless
Landlord and Landlord’s employees, agents, contractors and manager
(collectively, the “Landlord Indemnitees”) from and against any and all loss,
damage, claim, demand, liability or expense (including reasonable attorneys’
fees) resulting from claims by third parties and based on (i) any acts or
omissions of Tenant, its employees, agent or contractors, or (ii) any personal
injury or property damage occurring within the Premises or arising out of
Tenant’s operations at the Property, EVEN IF SUCH CLAIMS ARE BASED IN WHOLE OR
IN PART UPON THE NEGLIGENCE OF THE LANDLORD INDEMNITEES (BUT NOT TO THE EXTENT
SUCH CLAIMS ARE BASED UPON THE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF THE
LANDLORD INDEMNITEES). Tenant shall have the right to assume the defense of any
claim covered by this indemnity on behalf of both itself and the Landlord
Indemnitees and the Landlord Indemnitees may not settle such claim without the
consent of Tenant, provided (a) Tenant acknowledges to the Landlord Indemnitees
in writing that it is responsible for such claim under the terms of this
paragraph and (b) the lawyers selected by Tenant to handle such defense are
reasonably satisfactory to the Landlord Indemnitees and such representation does
not result in a conflict of interest for such lawyers. The Landlord Indemnitees
may participate in the defense of such claim at their own expense unless Tenant
is not representing the Landlord Indemnitees in which case the reasonable
expense of the Landlord Indemnitees in defending against such claim shall be
paid by Tenant. The provisions of this indemnity shall survive the expiration or
sooner termination of this Lease only as to claims arising out of events
occurring prior to the expiration or earlier termination of this Lease.
8.07 Labor Responsibility. Tenant shall assume full responsibility for all its
workers and employees and agrees to timely comply with any and all obligations
and responsibilities as employer in respect to such workers and employees under
the relevant Labor Federal Law (Ley Federal del Trabajo); the Social Security
Law (Ley del Seguro Social); the Institute for the National Fund of Workers
Housing Law (Ley del Instituto del Fondo Nacional de la Vivienda para los
Trabajadores), and any and all regulations and dispositions issued in connection
to such applicable Laws. Tenant hereby agrees to indemnify, defend, protect and
save and hold harmless Landlord from and against any suit, demand, claim, cause
of action, loss, damages, injury, fine, penalty, obligation to pay money, cost,
liability or expense related to its labor responsibility (collectively, a “Labor
Claim”) filed by any worker or employee of Tenant or its subcontractors or
suppliers, as well as from any action on behalf of the Mexican Institute of
Social Security, the Institute for the National Fund of Workers Housing or any
other competent authority.
9 CONDITION AND MAINTENANCE OF PREMISES
9.01 Condition of the Premises. Before entering the Premises, Tenant shall carry
out an inspection of the Property and the Premises and accept same in their
current condition, subject to all Legal Requirements. Tenant represents and
warrants that Tenant will carry out its own inspection (as mentioned above) or
waive its right to carry out such inspection by writing, and inquiry regarding
the condition of the Property and the Premises and will not rely on any
representations of or warranties (express or implied) of Landlord except those
expressly set forth herein or any broker with respect thereto.

 

-12-



--------------------------------------------------------------------------------



 



9.02 Landlord’s Obligations. Subject to the provisions of Article 11 (Casualty
and Condemnation), Tenant’s express obligations hereunder, and Tenant’s
obligation to pay Additional Rent pursuant to Section 4.02, and except for
damage caused by any act or omission of Tenant or Tenant’s employees, agents,
contractors or invitees, Landlord will maintain the Common Areas in good order,
condition and repair and will keep the foundation, roof, building systems (other
than the heating, ventilating and air conditioning system), shared 276,000
gallon water tank and 2,000 GPM diesel pump comprising a part of the fire
suppression system in the Building, structural supports (including structural
components within the Premises) and exterior walls of the Building and other
improvements on the Property in good order, condition and repair. Landlord will
not be obligated to maintain or repair windows, doors or plate glass. Tenant
will promptly report in writing to Landlord any defective condition known to it
which Landlord is required to repair. Landlord will repair, at Tenant’s expense,
any damage to the Property caused by any act or omission of Tenant or Tenant’s
employees, agents, contractors or invitees which is Landlord’s maintenance
responsibility, and Landlord shall make all repairs required under this Section
reasonably promptly after Tenant notifies Landlord of the need for such repairs.
Landlord shall be responsible for maintaining and repairing the indoor water
tanks currently located in the Premises and Tenant shall be responsible for its
Pro Rata Share of the expense. In the event that the Premises are expanded to
include the entire Building, Tenant shall be responsible for maintaining and
repairing said indoor water tanks.
9.03 Tenant’s Obligations. Subject to the provisions of Article 11 (Casualty and
Condemnation), Tenant, at its sole cost and expense, will keep all portions of
the Premises (including without limitation, all systems and equipment, i.e.,
HVAC systems, dock levelers, bumpers, doors and floors including slabs and slab
repairs, crack filling and joint repairs, but excluding the indoor water tanks
currently located in the Premises) in good order, condition and repair
(including repainting and refinishing, as needed). If any portion of the
Premises or any system or equipment in the Premises which Tenant is obligated to
repair can not be fully repaired or restored, Tenant will promptly replace such
portion of the Premises or system or equipment. Tenant will maintain a
preventive maintenance contract providing for the regular inspection and
maintenance of the heating and air conditioning system by a heating and air
conditioning contractor, such contract and contractor to be reasonably approved
by Landlord. At Landlord’s election, Landlord will perform Tenant’s maintenance
and repair obligations under this Section 9.03 and Tenant will reimburse
Landlord for all reasonable costs incurred in doing so promptly upon receipt of
a reasonably itemized invoice from Landlord. Furthermore, notwithstanding
anything in this Lease to the contrary, Tenant shall be solely responsible, at
its expense, for correcting any non-compliance with Legal Requirements arising
out of the specific use to which Tenant will put the Premises or to any
installations, alterations, additions or improvements made or to be made to the
Premises by Tenant.

 

-13-



--------------------------------------------------------------------------------



 



9.04 Tenant’s Alterations.
(a) Tenant’s Work. Tenant may not make any installations, alterations,
additions, or improvements or major repairs in or to the Premises without
obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. All work will be performed in
accordance with plans and specifications approved by Landlord, unless said
improvements cost less than $12,000 USD, and do not involve roof penetrations,
structural changes or changes to the Building envelope. Tenant will procure all
necessary permits and licenses before undertaking any work on the Premises and
will perform all work in a good and workmanlike manner employing materials of
good quality and in conformity with all applicable Legal Requirements and
insurance requirements. Tenant will (i) employ only contractors reasonably
approved by Landlord, and (ii) require all contractors employed by Tenant to
assume full responsibility for all its workers and employees and to require them
to timely comply with any and all obligations and responsibilities as employer
in respect to such workers and employees under the relevant Labor Federal Law
(Ley Federal del Trabajo); the Social Security Law (Ley del Seguro Social); the
Institute for the National Fund of Workers Housing Law (Ley del Instituto del
Fondo Nacional de la Vivienda para los Trabajadores), and any and all
regulations and dispositions issued in connection to such applicable laws.
Landlord may inspect Tenant’s work at reasonable times upon reasonable notice to
Tenant. Tenant will prosecute and complete such work with reasonable diligence
and will provide Landlord with “as built” plans, copies of all construction
contracts and proof of payment for all labor and materials.
(b) Tenant will give Landlord at least twenty (20) days’ prior written notice of
the commencement of any work on the Premises, regardless of whether Landlord’s
consent to such work is required. Landlord may record and post notices of
non-responsibility on the Premises.
(c) Notwithstanding anything herein to the contrary, Tenant expressly waives its
right contemplated under Articles 2322 and 2323 of the Civil Code, to claim the
payment of any consideration derived from the construction of the alterations,
additions or improvements herein mentioned.
9.05 Lease Governs. This Lease governs the parties’ respective obligations for
repair and maintenance of the Property (including the Building) and Premises,
and the parties waive the benefit of any existing or future statute that is
inconsistent with the provisions hereof or affords Tenant the right to terminate
the Lease or make repairs at the expense of Landlord.
9.06 Surrender. Upon the expiration or earlier termination of the Lease, Tenant
will surrender the Premises to Landlord broom clean and in the condition which
Tenant is required to maintain the Premises under this Lease. Tenant will not be
obligated to repair any damage which Landlord is required to repair under
Article 11 (Casualty and Condemnation). Landlord may require Tenant, at its
expense, to remove any alterations, additions or improvements made by Tenant or
by Landlord, at Tenant’s request, prior to the expiration or earlier termination
of the Lease and to restore the Premises to their prior condition. With respect
to any alterations, additions or improvements which require Landlord’s approval,
Landlord will specify if Tenant will be required to remove the same at the time
of such approval. Any work which Tenant is not required to remove will, at
Landlord’s option, become Landlord’s property and will be surrendered to
Landlord upon the expiration or earlier termination of the Lease, except that
Tenant may remove any of Tenant’s machinery or equipment which can be removed
without damage to the Property so long as Tenant repairs any damage caused by
such removal. Notwithstanding anything to the contrary contained in this
Section 9.06, Tenant shall not be required to remove any footings for Tenant’s
manufacturing equipment installed in the Premises.
9.07 Exemption of Landlord from Liability. Landlord will not be liable for any
damage or injury to the person, business (or any loss of income therefrom),
goods, wares, merchandise or other property of Tenant, Tenant’s employees,
invitees, customers or any other person on or about the Property, whether such
damage or injury is caused by or results from: (a) fire, steam, electricity,
water, gas or rain; (b) the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures or any other cause; (c) conditions arising in or about the Property, or
from other sources or places; (d) any curtailment or interruption in utility
services or (e) any act or omission of any other tenant of the Property. Tenant
will give Landlord prompt notice upon the occurrence of any accident or casualty
at the Premises.

 

-14-



--------------------------------------------------------------------------------



 



10 — HAZARDOUS MATERIALS
10.01 Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Property or the Premises,
is either: (i) potentially injurious to the public health, safety or welfare,
the environment, the Property or the Premises, (ii) regulated or monitored by
any governmental authority, or (iii) a basis for potential liability of Landlord
to any governmental agency or third party under any applicable Environmental Law
(as defined below). Hazardous Substances shall include, but not be limited to,
PCB’s, hydrocarbons, petroleum, gasoline, and/or crude oil or any products,
by-products or fractions thereof. Tenant shall not engage in any activity in or
on the Property or the Premises which constitutes a Reportable Use (as defined
below) of Hazardous Substances without the express prior written consent of
Landlord, which consent may be given or withheld in Landlord’s sole discretion,
and timely compliance (at Tenant’s expense) with all Environmental Laws (as
defined below). “Reportable Use” shall mean (i) the installation or use of any
above ground or underground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Property or the Premises of a Hazardous Substance with
respect to which any Environmental Laws (as defined below) requires that a
notice be given to persons entering or occupying the Property or the Premises or
neighboring properties. Notwithstanding the foregoing, Tenant may use any
ordinary and customary materials, in reasonable quantities, which are reasonably
required to be used in the normal course of the Permitted Use, so long as the
use thereof is in compliance with all Environmental Laws (as defined below), is
not a Reportable Use, and does not expose the Property or the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Landlord to any liability therefore. In addition, Landlord may condition its
consent to any Reportable Use upon receiving such additional assurances as
Landlord reasonably deems necessary to protect itself, the public, the Property,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit.
The term “Environmental Laws” shall mean any and all laws, regulations,
resolutions, orders, permits and Mexican official standards concerning the
preservation and restoration of the ecological balance, as well as the
environmental protection within the Mexican Republic.
10.02 Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Property or the Premises, other than as previously consented to by
Landlord, Tenant shall immediately give written notice of such fact to Landlord,
and provide Landlord with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Substance.
Without limiting Tenant’s obligations under the other provisions of this
Article 10, on or before the Commencement Date, Tenant shall provide to Landlord
copies of any and all permits applicable to Tenant’s use of any such Hazardous
Substances and such other information regarding Tenant’s proposed use,
manufacture, disposal, transportation, storage and/or release thereof as is
reasonably requested by Landlord.
10.03 Tenant Remediation. Tenant shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Tenant’s sole cost and expense, take all investigatory and/or remedial action
reasonably required by applicable Legal Requirements for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
or permitted by Tenant, or pertaining to or involving any Hazardous Substance
brought onto the Premises during the term of this Lease, by or for Tenant, or
any third party other than Landlord’s Indemnitees.

 

-15-



--------------------------------------------------------------------------------



 



10.04 Tenant Indemnification. Tenant shall indemnify, defend and hold Landlord,
its agents, employees and lenders, if any, harmless from and against any and all
loss of rents and/or damages, liabilities, judgments, claims, expenses,
penalties, and reasonable attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance (i) brought onto the Premises during the term
of this Lease (provided, however, that Tenant shall have no liability under this
Lease with respect to underground migration of any Hazardous Substance under the
Premises from adjacent properties which Tenant did not contribute to or
exacerbate) or (ii) brought onto any portion of the Building or the Property,
other than the Premises, by Tenant. Tenant’s obligations shall include, but not
be limited to, the effects of any contamination or injury to person, property or
the environment created or suffered by Tenant, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Landlord and Tenant shall release Tenant from its
obligations under this Lease with respect to Hazardous Substances, unless
Landlord specifically agrees thereto in writing at the time of such agreement
and such agreement specifically identifies this Section 10.04.
10.05 Investigations and Remediations. Landlord shall retain the responsibility
and pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances in the Building, on the Premises and/or the Property prior to the
Commencement Date, unless such remediation measure is required as a result of
Tenant’s use (including any installations, additions or improvements by Tenant)
of the Premises, in which event Tenant shall be responsible for such payment.
Tenant shall cooperate in any such activities at the request of Landlord,
including allowing Landlord and Landlord’s agents to have reasonable access to
the Premises at reasonable times in order to carry out Landlord’s investigative
and remedial responsibilities. Landlord shall exercise its best efforts in the
exercise of its rights under this Section 10.05 to not materially and adversely
affect the operation of Tenant’s business on the Premises.
10.06 Site Abandonment Study. At one hundred and twenty (120) days prior to the
termination of the Lease Term and the surrender of the Premises by Tenant,
Tenant shall deliver to Landlord a Site Abandonment Study, to be performed by a
licensed environmental consultant selected by Tenant and confirmed by the
Mexican Environmental Authority, the cost of which study is to be borne by
Tenant, which certifies that the Premises are free from any type of Hazardous
Substances. In case such studies or the Mexican Environmental Authority points
out the existence of Hazardous Substances in the Property, Tenant shall
diligently repair such situation, without impairing its liability for damages in
favor of Landlord. Landlord shall not be obliged to receive the Premises until
completion of the repairs and Tenant shall pay the monthly Base Rent and
Operating Expenses to Landlord until said moment.
10.07 Environmental License. Tenant shall be responsible, at its sole cost and
expense, to obtain a general environmental license (if applicable) to operate in
the Premises.
11 — CASUALTY AND CONDEMNATION
11.01 Damage to Premises.
(a) If the Premises are destroyed or rendered untenantable, either wholly or in
part, by fire or other cause of damage (“Damage Event”), Tenant will immediately
notify Landlord in writing upon the occurrence of such Damage Event. Landlord
may elect either to (i) repair the damage caused by such Damage Event as soon as
reasonably possible, in which case this Lease will remain in full force and
effect, or (ii) terminate the Lease Term as of the date the Damage Event
occurred. Landlord will notify Tenant within thirty (30) days after receipt of
notice of the Damage Event whether Landlord elects to repair the damage or
terminate the Lease Term. If Landlord elects to repair the damage, Tenant will
pay Landlord the portion of the deductible amount (which deductible shall not
exceed Twenty-Five Thousand Dollars, legal currency of the United States of
America ($25,000)) under Landlord’s insurance allocable to the damage to the
Premises. Notwithstanding anything else contained in this Lease, in addition to
any other obligations of Tenant under this Lease, if a fire occurs at the
Property that is found to have resulted from or been caused by Tenant’s actions
or wrongful or negligent failure to act, any costs charged to Landlord by the
fire department or other official services in connection with such fire shall be
Tenant’s responsibility and such costs (together with interest at the rate of
10% per annum) will be deemed to be Additional Rent under this Lease and will be
payable to Landlord immediately on demand.

 

-16-



--------------------------------------------------------------------------------



 



(b) If (i) based on the estimate (the “Restoration Estimate”) of Landlord’s
architect or contractor, it will take Landlord more than two (2) months to
rebuild the Premises following a Damage Event affecting the Premises, or
(ii) the Damage Event occurs during the last six (6) months of the Lease Term
and the damage to the Premises is estimated by Landlord to require more than
thirty (30) days to repair, then, provided the Damage Event was not the result
of the acts or omissions of Tenant, Tenant may elect to terminate the Lease Term
as of the date the Damage Event occurred, which must be exercised by written
notification to Landlord within ten (10) working days after the occurrence of
the Damage Event, and, if such termination is based upon the facts described in
paragraph (i) above, such ten (10) day period shall be extended to the date ten
(10) working days after Tenant’s receipt of the Restoration Estimate.
(c) Notwithstanding anything to the contrary in this paragraph and in the Civil
Code, and as material consideration for Landlord and Tenant entering into this
Lease, if Tenant terminates this Lease under Paragraph 11.01(b), then Tenant
hereby covenants to Landlord that it will promptly reinstate this Lease for the
Lease Term which would have existed but for such termination by Tenant. If after
the Lease is reinstated, Tenant is still prevented from using all or a
substantial portion of the Premises for any purpose whatsoever (including,
without limitation, the storage of goods, inventory, or materials) due to the
Damage Event for an additional two (2) consecutive month period following the
reinstatement of the Lease (i.e. Tenant is prevented from using all or a
substantial portion of the Premises for a total of four (4) consecutive months),
then following such second two (2) month period (i.e. Tenant is prevented from
using all or a substantial portion of the Premises for a total of four
(4) consecutive months), Tenant shall have the right to terminate this Lease by
providing written notice to Landlord of such termination within ten (10) days
following such four (4) consecutive month period, and except as otherwise
expressly set forth in this Lease, the parties shall have no further obligations
to each other under this Lease. This paragraph and the covenants and obligations
contained therein shall survive any termination of this Lease.
(d) If the Property or Building is destroyed or damaged by a Damage Event and
Landlord elects to repair or restore the Property or Building pursuant to the
provisions of this Article 11, any Rent payable during the period of such
damage, repair and/or restoration will be reduced according to the degree, if
any, to which Tenant’s use of the Premises is impaired.
(e) The provisions of this Article 11 will govern the rights and obligations of
Landlord and Tenant in the event of any damage or destruction of or to the
Property (including the Building) or the Premises.
11.02 Condemnation. In the event that the whole of the Premises shall be
lawfully condemned or taken for a public or quasi-public use, or sold by
Landlord under the threat of the exercise of the power of eminent domain, (the
act of which is hereinafter referred to as a “condemnation”), this Lease shall
terminate as of the date the condemning authority takes title or that possession
is to be surrendered to the condemnor or taking authority. The party who
receives a condemnor’s notice of intention to take (the “Condemnation Notice”)
shall immediately give a copy of such Condemnation Notice to the other party. In
the event that there shall be a condemnation of any part of the Building or the
Property, without there being a condemnation of any part of the Premises, or if
there shall be a condemnation of less than all of the Premises and, as a result
of such condemnation, (i) the Premises (or the remaining portion thereof) is no
longer reasonably suited for the material conduct of Tenant’s usual business in
Tenant’s reasonable business judgment, or (ii) the number of Tenant’s Parking
Spaces is reduced by more than twenty percent (20%) and Landlord does not
provide alternative equally accessible parking for Tenant’s use, then Tenant may
terminate this Lease at any time after Tenant receives the Condemnation Notice
by giving Landlord thirty (30) days written notice, and this Lease shall
terminate as of the date that possession of the applicable portion of the
Property, the Building or the Premises taken is required to be surrendered to
the condemnor or taking authority. In the event of any such taking which does
not result in a termination of this Lease pursuant to this Section 11.02, this
Lease shall remain in full force and effect as to the portion of the Premises
remaining, provided that the Base Rent and Tenant’s Pro Rata Share shall be
proportionately reduced from the date that possession is required to be
surrendered to the condemnor or taking authority in the same proportion that the
total rentable square feet of the portion of the Premises taken bears to the
total rentable square feet of the Premises prior to taking, and (b) Landlord
shall use the condemnation award received by Landlord in connection therewith to
restore the portion(s) of Premises, the Building and/or the Property remaining
after such condemnation as soon as reasonably possible to a complete unit of the
substantially similar quality, character and utility for Tenant’s purposes as
existed prior to the condemnation. If this Lease is terminated by Tenant
pursuant to this Section 11.02, Landlord shall return all prepaid unearned Base
Rent and other prepaid unearned sums to Tenant within thirty (30) days of the
date of termination of this Lease. Any condemnation award or payment will be
paid to Landlord. Tenant will have no claim against Landlord for the value of
the unexpired lease term or otherwise; provided, however, Tenant may make a
separate claim with the condemning authority so long as Landlord’s award is not
reduced thereby.

 

-17-



--------------------------------------------------------------------------------



 



12 — ASSIGNMENT AND SUBLETTING
12.01 Landlord’s Consent Required. Tenant will not assign or transfer this Lease
or sublease the Premises or any part thereof or interest therein, or mortgage,
pledge or hypothecate its leasehold interest, without Landlord’s prior written
consent, which will not be unreasonably withheld, conditioned or delayed. Unless
Tenant is a publicly traded company, a transfer of a controlling interest, in
one or more transactions, in Tenant will be deemed an assignment of this Lease.
Any attempted transfer without consent will be void and constitute a non-curable
Event of Default under this Lease (as defined below). Tenant’s request for
consent will include the details of the proposed sublease or assignment,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transaction (e.g., the term of and
the rent and security deposit payable under any proposed assignment or
sublease), and any other reasonable information Landlord deems relevant. Tenant
acknowledges that it shall be reasonable for Landlord to withhold its consent to
a proposed assignment or sublease in any of the following instances: (i) the
assignee or sublessee is not, in Landlord’s reasonable opinion, sufficiently
creditworthy to perform the obligations such assignee or sublessee will have
under this Lease; (ii) the intended use of the Premises by the assignee or
sublessee is not the same as set forth in this Lease or otherwise reasonably
satisfactory to Landlord; (iii) the intended use of the Premises by the assignee
or sublessee would materially increase the pedestrian or vehicular traffic to
the Premises or the Property; (iv) occupancy of the Premises by the assignee or
sublessee would, in the good faith judgment of Landlord, violate any agreement
binding upon Landlord or the Property with regard to the identity of tenants,
usage in the Property, or similar matters; (v) the assignee or sublessee is then
negotiating with Landlord or has negotiated with Landlord within the previous
six (6) months, or is a current tenant or subtenant within the Property;
(vi) the identity or business reputation of the assignee or sublessee will, in
the good faith judgment of Landlord, tend to damage the goodwill or reputation
of the Property; or (vii) in the case of a sublease, the subtenant has not
acknowledged that the Lease controls over any inconsistent provision in the
sublease. The foregoing criteria shall not exclude any other reasonable basis
for Landlord to refuse its consent to such assignment or sublease. Tenant will
promptly furnish to Landlord copies of all transaction documentation.
12.02 Transfers to Affiliates. Notwithstanding Section 12.01, Tenant, on prior
notice to Landlord (but without Landlord’s consent), may assign this Lease or
sublet the Premises to (i) any entity controlling Tenant, controlled by Tenant
or under common control with Tenant (a “Tenant Affiliate”), provided such Tenant
Affiliate after the assignment or sublease will have a comparable net worth to
Tenant, or (ii) any entity controlled by Guarantor (a “Guarantor Affiliate”),
provided such Guarantor Affiliate after the assignment or sublease will have a
comparable net worth to Tenant.

 

-18-



--------------------------------------------------------------------------------



 



12.03 Offer to Terminate. If Tenant desires to assign this Lease or sublease all
of any part of the Premises other than to a Tenant Affiliate, Tenant will notify
Landlord and Landlord for a period of thirty (30) days will have the right to
terminate the Lease Term. If Tenant desires to sublease only a portion of the
Premises, and such portion is subdividable (with any costs paid by Tenant), then
the right to terminate may be exercised with respect to only that portion of the
Premises to be subleased. If Landlord elects not to terminate the Lease Term as
provided in this Section 12.03, Tenant shall pay to Landlord fifty percent (50%)
of any net profits received by Tenant from any assignment of this Lease or
sublet of the Premises.
12.04 No Release of Tenant. Notwithstanding any assignment or subletting, Tenant
will at all times remain fully responsible and primarily liable for the payment
of Rent and compliance with all of Tenant’s obligations under this Lease.
Consent to one transfer will not be deemed a consent to any subsequent transfer
or a waiver of the obligation to obtain consent on subsequent occasions. If
Tenant’s assignee or transferee defaults under this Lease, Landlord may proceed
directly against Tenant without pursuing remedies against the assignee or
transferee.
13 — DEFAULTS AND REMEDIES
13.01 Covenants and Conditions. Each of Tenant’s obligations under this Lease is
a covenant and a condition. Tenant’s right to continue in possession of the
Premises is conditioned upon such performance.
13.02 Defaults. Each of the following constitutes an “Event of Default” under
this Lease which would entail demanding the payment of losses and damages by the
non-breaching party:
(a) Tenant fails to pay Rent or any other sum payable under this Lease within
five (5) working days after it is due; provided, however, with respect to the
first such nonpayment in any calendar year, Tenant will have five (5) working
days after receipt of notice that Rent is due to pay such amount;
(b) Tenant fails to perform any of Tenant’s other obligations under this Lease
and such failure continues for a period of thirty (30) days after notice from
Landlord; provided that if more than thirty (30) days are reasonably required to
complete such performance, Tenant will not be in default if Tenant commences
such performance within the thirty (30) day period and thereafter diligently
pursues its completion;
(c) Tenant vacates or abandons the Premises;
(d) Tenant (or Guarantor) becomes insolvent or bankrupt, has a receiver or
conciliator appointed for any part of its property, makes an assignment for the
benefit of its creditors, or any proceeding is commenced either by Tenant or
against it under any bankruptcy or insolvency laws, which proceeding is not
dismissed within sixty (60) days; or
(e) Tenant delivers any materially false information to Landlord.

 

-19-



--------------------------------------------------------------------------------



 



13.03 Remedies. Upon each occurrence of an Event of Default and so long as such
Event of Default shall be continuing, Landlord may at any time thereafter at its
election:
(a) Rescission of the Lease. Landlord may rescind this Lease. If Landlord
rescinds this Lease, Landlord may recover from Tenant the sum of the following
amounts which will constitute damages and losses (“daños y perjuicios”): all
Base Rent and all other amounts accrued hereunder to the date of such
rescission; the value of any free or reduced rent provided for in this Lease;
the cost of removing and storing Tenant’s or any other occupant’s property,
repairing, altering, remodeling, or otherwise putting the Premises into
condition acceptable to a new tenant or tenants, and all reasonable expenses
incurred by Landlord in pursuing its remedies, including reasonable attorneys’
fees and court costs; and the excess of the then present value of the Base Rent
and other amounts payable by Tenant under this Lease as would otherwise have
been required to be paid by Tenant to Landlord during the period following the
rescission of this Lease measured from the date of such rescission to the
expiration date stated in this Lease, over the present value of any net amounts
which Tenant establishes Landlord can reasonably expect to recover by releasing
the Premises for such period, taking into consideration the availability of
acceptable tenants, the time period to secure future tenants (and the
commencement of the payment of rents), and other market conditions affecting
leasing. Such present values shall be calculated at a discount rate equal to the
ninety (90) day United States of America Treasury bill rate at the date of such
rescission.
(b) Waiver. Any law, usage, or custom to the contrary notwithstanding, Landlord
shall have the right at all times to enforce the provisions of this Lease in
strict accordance with the terms hereof; and the failure of Landlord at any time
to enforce its rights under this Lease strictly in accordance with same shall
not be construed as having created a custom in any way or manner contrary to the
specific terms, provisions, and covenants of this Lease or as having modified
the same. Tenant and Landlord further agree that forbearance or waiver by
Landlord to enforce its rights pursuant to this Lease at law, shall not be a
waiver of Landlord’s right to enforce one or more of its rights in connection
with any subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.
(c) Additional Remedies. Landlord may pursue any other remedy now or hereafter
available to Landlord under the laws or judicial decisions of the state in which
the Property is located.
13.04 Damages and Losses. On any termination or rescission, Landlord’s damages
and losses will include all costs and fees, including reasonable attorneys’ fees
that Landlord incurs in connection with any court or other court proceeding with
respect to the Lease, or the pursuing of any action with respect to Landlord’s
right to possession of the Premises. All such damages and losses suffered (apart
from Rent payable hereunder) will be paid to Landlord prior to assumption of the
Lease by Tenant or any successor to Tenant in any bankruptcy or other
proceedings.
13.05 Notice to Landlord. Tenant will give written notice of any failure by
Landlord to perform any of its obligations under this Lease to Landlord and to
mortgagee or beneficiary under any Security Document (as defined in
Section 14.01) encumbering the Property whose name and address have been
furnished to Tenant. Landlord will not be in default under this Lease unless
Landlord (or such mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant’s notice or such longer period
as may be required to diligently complete such matter. If Landlord (or such
mortgagee or beneficiary) can not perform any of its obligations due to events
beyond its reasonable control, the time provided for performing such obligations
will be extended by a period of time equal to the duration of such events.
Events beyond Landlord’s reasonable control include, but are not limited to,
acts of God, force majeure, war, civil commotion, labor disputes, strikes, fire,
flood or other casualty or weather conditions, shortages of labor or material,
and Legal Requirements.
13.06 Landlord’s Right to Cure. Upon the occurrence of an Event of Default by
Tenant under this Lease, Landlord will have the right (but is not required) to
perform such obligation and, if necessary, to enter upon the Premises as allowed
by applicable Mexican laws. All costs incurred by Landlord in connection with
such performance (together with interest at the rate of ten percent (10%) per
annum) will be deemed to be Additional Rent under this Lease and will be payable
to Landlord immediately on demand. Landlord may exercise the foregoing rights
without waiving any of its other rights or releasing Tenant from any of its
obligations under this Lease.

 

-20-



--------------------------------------------------------------------------------



 



13.07 Security Deposit. Upon the execution of this Lease, Tenant will deposit
with Landlord the Security Deposit. Landlord may, at its option, after the
occurrence of an Event of Default apply all or part of the Security Deposit to
any unpaid Rent or other charges due from Tenant, cure any other Event of
Default of Tenant, or compensate Landlord for any loss or damage which Landlord
may suffer due to an Event of Default. If Landlord uses any part of the Security
Deposit, Tenant will restore the Security Deposit to its full amount within ten
(10) days after Landlord’s request. No interest will be paid on the Security
Deposit. The Security Deposit may be commingled with other funds of Landlord.
Upon expiration of the Lease Term, or earlier termination of this Lease, and
after Tenant has vacated and surrendered the Premises in the manner required by
this Lease, Landlord will return to Tenant any balance of the Security Deposit
not applied pursuant to this Section. If the Security Deposit is in the form of
an unconditional, irrevocable letter of credit, such letter of credit will be
issued by a financial institution and in a form acceptable to Landlord.
14 — PROTECTION OF LENDERS AND OWNERS
14.01 Subordination. Tenant agrees that this Lease and the rights of Tenant
hereunder shall be subject and subordinate to any and all deeds of trust,
security interests, mortgages, master leases or other security documents and any
and all modifications, renewals, extensions, consolidations and replacements
thereof (collectively, “Security Documents”) which now or hereafter constitute a
lien upon or affect the Property, the Building or the Premises. Such
subordination shall be effective without the necessity of the execution by
Tenant of any additional document for the purpose of evidencing or effecting
such subordination. In addition, Landlord shall have the right to subordinate or
cause to be subordinated any such Security Documents to this Lease and in such
case, in the event of the termination or transfer of Landlord’s estate or
interest in the Property by reason of any termination or foreclosure of any such
Security Documents, Tenant shall, notwithstanding such subordination, attorn to
and become the Tenant of the successor in interest to Landlord at the option of
such successor in interest. Furthermore, Tenant shall within fifteen (15) days
of demand therefor execute any instruments or other documents which may be
required by Landlord or the holder of any Security Document to evidence such
attornment and specifically shall execute, acknowledge and deliver within
fifteen (15) days of demand therefor a subordination of lease or subordination
of deed of trust, in the form customarily employed by such holder requesting the
document; the failure to do so by Tenant within such time period shall be a
material default hereunder. This Lease shall survive any foreclosure of any
mortgage, transfer of the Premises, including foreclosure of any lien or any
mortgage of Landlord, its successors, assigns and transferees, or of any and all
other parties that may have an interest in the Premises. Notwithstanding
anything to the contrary contained in this Section 14.01, the subordination of
this Lease to any present or future Security Documents shall be conditioned upon
the holder of such Security Document agreeing in writing that Tenant’s use and
occupancy of the Premises and other rights under this Lease shall not be
disturbed or abridged, nor its obligations expanded by reason of the foreclosure
of such Security Document, and Tenant’s rights and obligations hereunder shall
be recognized and observed, so long as Tenant is not in default under this Lease
after the giving of any required notice and the expiration of any applicable
cure period.
14.02 Attornment. If Landlord’s interest in the Property is acquired by any
beneficiary, mortgagee, or purchaser at a foreclosure sale, Tenant will attorn
to the transferee of or successor to Landlord’s interest in the Property and
recognize such transferee or successor as successor Landlord under this Lease.
Tenant waives the protection of any law, code, rule or regulation which gives
Tenant any right to terminate this Lease or surrender possession of the Premises
upon the transfer of Landlord’s interest.

 

-21-



--------------------------------------------------------------------------------



 



14.03 Estoppel Certificates. Within ten (10) days after Landlord’s request,
Tenant will execute, acknowledge and deliver to Landlord a written statement
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed);
(ii) that this Lease has not been canceled or terminated; (iii) the last date of
payment of the Base Rent and other charges and the time period covered by such
payment; (iv) that Landlord is not in default under this Lease (or if Landlord
is claimed to be in default, setting forth such default in reasonable detail);
and (v) such other factual information with respect to Tenant or this Lease as
Landlord is entitled to reasonably request under this Lease or which any
prospective purchaser or encumbrancer of the Property may require. Landlord may
deliver any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property, and such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct. If Tenant does not deliver
such statement to Landlord within such ten (10) day period, Landlord, and any
prospective purchaser or encumbrancer, may conclusively presume and rely upon
(and Tenant will be estopped from denying): (i) that the terms and provisions of
this Lease have not been changed except as otherwise represented by Landlord;
(ii) that this Lease has not been canceled or terminated except as otherwise
represented by Landlord; (iii) that not more than one month’s Base Rent or other
charges have been paid in advance; and (iv) that Landlord is not in default
under this Lease.
14.04 Tenant’s and Guarantor’s Financial Condition. Within ten (10) days after
request from Landlord from time to time but no more often than once per calendar
year, Tenant will deliver to Landlord the consolidated financial statements
(audited, if available) of The Tecma Group of Companies for the most recent two
fiscal years. Within ten (10) days after request from Landlord from time to time
but no more often than once per calendar year, Guarantor will deliver to
Landlord the consolidated financial statements of Viasystems Group, Inc.
(audited, if available) for the most recent two fiscal years. Such financial
statements may be delivered to Landlord’s mortgagees, lenders and investors and
prospective mortgagees, lenders, purchasers and investors. Landlord shall
exercise commercially reasonable efforts to keep all non-public financial
statements confidential to Landlord and such mortgagees and lenders or
prospective mortgagees, lenders, purchasers and investors, and their respective
attorneys, accountants and representatives, and Landlord will use them only in
connection with the Property and this Lease. The parties herein agree that if
Landlord, based on such financial statements, reasonably and justifiably
determines that due to the economic solvency of Tenant and/or the Guarantor, it
is necessary to improve and/or substitute the Guaranty and/or the Security
Deposit in order to fully guarantee Tenant’s obligations derived from this
Agreement, Tenant shall improve and/or substitute, as the case may be, the
Guaranty and/or the Security Deposit in accordance with the foregoing and within
the 30 (thirty) days following to the notification in writing delivered by
Landlord for such purpose.
14.05 Landlord’s Liability. No owner of the Property shall be liable under this
Lease except for breaches of Landlord’s obligations occurring while owner of the
Property. Any liability of Landlord for a default by Landlord under this Lease,
or a breach by Landlord of any of its obligations under the Lease, shall be
limited solely to its interest in the Property and the income therefrom or the
proceeds resulting from a sale thereof, and in no event shall any personal
liability be asserted against Landlord in connection with this Lease nor shall
any recourse be had to any other property or assets of Landlord. The terms of
this Section 14.05 shall also apply in the event the holder of any deed of trust
or mortgage encumbering the Property, or any purchaser or transferee pursuant to
the foreclosure or transfer of the Property under any such instrument becomes
the Landlord.

 

-22-



--------------------------------------------------------------------------------



 



15 — TENANT COVENANT TO OPERATE
15.01 Tenant’s Suspension of Operations. Tenant shall operate the Premises
according to the Permitted Use at all time during the Lease Term. In the event
that Tenant discontinues operating the Premises for a term up to 30
(thirty) consecutive days, Landlord shall have the right to notify Tenant its
will to rescind this Agreement due to the mentioned suspension of operations, in
such event, Tenant shall have 30 (thirty) calendar days to (i) restart
operations in the Premises or, (ii) commit with Landlord to restart operations
within an obligatory term of 45 (forty five) days as of the date of receipt of
the notice previously mentioned. In the event, Tenant does not comply with any
of the two options, Landlord shall be entitled to rescind this agreement. At all
times, during the suspension of operations of the Premises, Tenant shall pay the
Rent according to this Agreement.
Notwithstanding the foregoing, the 30 (thirty) consecutive days term shall not
be considered when Tenant’s suspension of operations is due to (i) Force Majeure
and acts of God, or (ii) encumbrance or condemnation of all or part of the
Premises or the Property, or (iii) damage to or destruction of any part of the
Premises or the Property.
16 — MISCELLANEOUS PROVISIONS
16.01 Intentionally omitted.
16.02 Landlord’s Consent. Tenant will pay Landlord its reasonable fees and
expenses paid to third parties incurred in connection with any act by Tenant
which requires Landlord’s consent or approval under this Lease. Landlord will
notify Tenant prior to spending sums in excess of $1,000 and afford Tenant the
opportunity to withdraw the request.
16.03 Interpretation. The captions of the Articles or Sections of this Lease are
not a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular includes the plural and the plural includes
the singular. The masculine, feminine and neuter genders each include the other.
In any provision relating to the conduct, acts or omissions of Tenant, the term
“Tenant” includes Tenant, any others using or occupying the Premises or any
portion thereof with Tenant’s express or implied permission, and their
respective agents, employees, contractors, invitees and guests (while on the
Premises or the Property). The term “working days” includes all days other than
Saturday, Sunday and days on which all Mexican banking institutions are closed.
This Lease does not, and nothing contained herein, will create a partnership or
other joint venture between Landlord and Tenant. A determination by a court of
competent jurisdiction that any provision of this Lease or any part thereof is
illegal or unenforceable will not invalidate the remainder of such provision,
which will remain in full force and effect.
16.04 Incorporation of Prior Agreements; — Modifications. This Lease is the only
agreement between the parties pertaining to the lease of the Premises. All
amendments to this Lease must be in writing and signed by all parties. Any other
attempted amendment will be void.
16.05 Notices. All notices, requests and other communications required or
permitted under this Lease will be in writing and personally delivered or sent
by a national overnight delivery service which maintains delivery records.
Notices will be delivered to Tenant’s Notice Address, or to Landlord’s Notice
Address, as appropriate. All notices will be effective upon delivery (or refusal
to accept delivery). Either party may change its notice address upon ten (10)
days prior written notice to the other party given in accordance with the terms
of this Section 16.05.
16.06 Waivers. Any waiver, to be effective, must be in writing and signed by the
waiving party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of Rent is not a waiver and will not prevent Landlord from enforcing
that provision or any other provision of this Lease in the future. No statement
on a payment check from Tenant or in a letter accompanying a payment check will
be binding on Landlord. Landlord may, with or without notice to Tenant,
negotiate such check without being bound by to the conditions of such statement.

 

-23-



--------------------------------------------------------------------------------



 



16.07 Binding Effect. This Lease will bind any party who legally acquires any
rights or interest in this Lease from Landlord or Tenant, provided that Landlord
will have no obligation to Tenant’s successor unless the rights or interests of
Tenant’s successor are acquired in accordance with the terms of this Lease.
16.08 Choice of Law. For any issue in connection with the construction,
validity, execution, and fulfillment hereof, the parties agree to be subject to
the laws of the state where the Property is located. In the event of any
controversy that may arise, the parties are bound to try to solve it by means of
a friendly settlement, to be carried out within a term of thirty (30) calendar
days after the arising of any controversy or dispute. If after such term has
elapsed, the parties do not reach an agreement, such controversy shall be solved
pursuant to the provisions of the Civil Code, and by the competent courts of the
City where the Property is located. The parties hereto expressly waive any other
jurisdiction that may correspond to them due to any reason whatsoever.
16.09 Execution of Lease. This Lease may be executed in counterparts and, when
all counterpart documents are executed, the counterparts will constitute a
single binding instrument. Landlord’s delivery of this Lease to Tenant is not be
deemed to be an offer to lease and will not be binding upon either party until
executed and delivered by both parties.
16.10 Survival. Unless otherwise expressly provided in this Lease, all
representations and warranties of Landlord and Tenant, Tenant’s indemnity under
Sections 2.05, 8.06 and 8.07, the provisions of Article 10, the indemnification
provisions of Section 16.11, and all obligations of Tenant to pay Additional
Rent hereunder, shall survive the termination of this Lease.
16.11 No Other Brokers. Landlord and Tenant each represent and warrant to the
other that the Brokers are the only agents, brokers, finders or other parties
with whom it has dealt who may be entitled to any commission or fee with respect
to this Lease or the Premises or the Property. Landlord and Tenant each agree to
indemnify and hold the other party harmless from any claim, demand, cost or
liability, including, without limitation, reasonable attorneys’ fees and
expenses, asserted by any party other than the Brokers based upon dealings with
that party.
16.12 Attorney Costs. In any enforcement proceeding brought by either party with
respect to this Lease, the non-prevailing party will pay to the prevailing party
in such proceeding all costs, including reasonable attorneys’ fees and court
costs, incurred by such other party with respect to said proceeding and any
appeals therefrom.
16.13 Additional Provisions. The exhibits and riders, if any, attached hereto,
are incorporated herein by reference and constitute a part hereof.
16.14 Acts of God and Force Majeure. Neither Landlord nor Tenant shall be held
responsible for delays in the performance of their obligations hereunder when
caused by acts of God, force majeure, governmental restrictions, governmental
regulations, governmental controls, delay in issuance of permits, enemy or
hostile governmental action, war and/or civil commotion (“Force Majeure”);
provided, however, lack of payment or financial problems shall not be considered
as an event of Force Majeure.

 

-24-



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, if due to an act of God or
event of Force Majeure (as defined in the preceding paragraph) Tenant is
prevented from using the totality of the Premises or Property for any purpose
whatsoever (including, without limitation, the storage of goods, inventory, or
materials), there will be no Base Rent for the time such impediment exists and
if it lasts for more than two (2) months then Tenant shall have the right to
terminate this Lease within thirty (30) days of the expiration of such two
(2) month period. If Tenant terminates the Lease pursuant to the preceding
sentence, within such thirty (30) day period, Tenant shall provide written
notice to Landlord which states the exact date of the termination of the Lease.
If the impediment is partial (i.e. is not a substantial portion of the
Premises), then Tenant shall have the Base Rent partially reduced, unless the
parties agree in writing to terminate the Lease if the impediment lasts for the
period established above. To the extent permitted by law, Landlord and Tenant
hereby waive any Articles pertaining to the Civil Code. Notwithstanding anything
to the contrary in this paragraph and in the Civil Code, and as material
consideration for Landlord and Tenant entering into this Lease, if Tenant
terminates this Lease under this paragraph, then Tenant hereby covenants to
Landlord that it will promptly reinstate this Lease for the Lease Term which
would have existed but for such termination by Tenant. If after the Lease is
reinstated, Tenant is still prevented from using all or a substantial portion of
the Premises for any purpose whatsoever (including, without limitation, the
storage of goods, inventory, or materials) due to an act of God or event of
Force Majeure (as defined in the preceding paragraph) for an additional two
(2) consecutive month period following the reinstatement of the Lease (i.e.
Tenant is prevented from using all or a substantial portion of the Premises for
a total of four (4) consecutive months), then following such second two
(2) month period (i.e. Tenant is prevented from using all or a substantial
portion of the Premises for a total of four (4) consecutive months), Tenant
shall have the right to terminate this Lease by providing written notice to
Landlord of such termination within ten (10) days following such four
(4) consecutive month period, and except as otherwise expressly set forth in
this Lease, the parties shall have no further obligations to each other under
this Lease. This paragraph and the covenants and obligations contained therein
shall survive any termination of this Lease.
16.15 Guaranty. Viasystems Technologies Corp., L.L.C. (“Guarantor”) shall
guarantee the payment and performance of all indebtedness (including all rents
and other sums of any kind payable by Tenant under this Lease) and obligations
of any kind payable or performable by Tenant under this Lease, pursuant to a
guaranty in the form attached hereto as Exhibit “F” and made a part hereof for
all purposes, which guaranty shall be executed and delivered by such Guarantor
to Landlord on or before the date of this Lease and as a condition to the
effectiveness of this Lease.
16.16 Surrender. All obligations of Tenant hereunder not fully performed as of
the termination of the Lease Term shall survive the termination of the Lease
Term, including without limitation, indemnity obligations, payment obligations
with respect to Operating Expenses and obligations concerning the condition and
repair of the Premises.
16.17 Waiver of Right of First Offer and Right of First Refusal. Tenant hereby
expressly waives any right of first offer or right of first refusal that it may
have to purchase the Premises, Building and/or the Property if Landlord sells
the Premises, Building and/or the Property and/or the land over other possible
tenants and buyers of the Premises, Building and/or Property. Further, except as
otherwise expressly set forth in this Lease, Tenant hereby waives any right of
first offer or right of first refusal that it may have to lease the Premises,
Building and/or the Property over other possible tenants for the Premises,
Building and the Property during or following the expiration of the Lease Term.
16.18 Waiver of Right to Extend. Tenant hereby expressly waives any right to
extend the Lease, except as otherwise expressly set forth in this Lease.
16.19 Translation. This Agreement has been drafted, negotiated and executed in
English and Spanish versions, being both versions mandatory for both parties.
Notwithstanding the above, in the event of discrepancy between both versions,
the Spanish version shall prevail.
Signatures on the following page

 

-25-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Lease has been executed by the duly authorized
representatives of Landlord and Tenant on the respective dates set forth below,
to be effective for all purposes, however, as of the Commencement Date as set
forth above.

                      LANDLORD:    
 
                    VERDE LIBRAMIENTO AEROPUERTO LLC    
 
                    By:   /s/ A. Richard Moore, Jr.                  
 
      Name:   A. Richard Moore, Jr    
 
      Title:   Legal Representative    
 
                    Date: 6/20/2011    
 
                    TENANT:    
 
                    INTERNATIONAL MANUFACTURING SOLUTIONS OPERACIONES, S. DE
R.L. DE C.V.    
 
                    By:   /s/ Keith Alan Russell                  
 
      Name:   Keith Alan Russell    
 
      Title:   President    
 
                    Date: 6/16/2011    

 

-26-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
RIDER
I. Expansion Capabilities In Adjacent Land: Landlord has agreed to notify Tenant
of any plans regarding the adjacent 27.84 acres of land, designated as “Future
Buildings Nos. 5, 6 and 7” on Exhibit A.
II. RENEWAL OPTION:
THESE RENEWAL OPTIONS are attached as Exhibit E to the Industrial Lease between
VERDE LIBRAMIENTO AEROPUERTO LLC., as Landlord, and INTERNATIONAL MANUFACTURING
SOLUTIONS OPERACIONES, S. DE R.L. DE C.V., as Tenant, and constitutes the
further agreement between Landlord and Tenant as follows:
(a) Provided that as of the time of the giving of the First Extension Notice and
the Commencement Date of the First Extension Term, (i) Tenant is the Tenant
originally named herein, (ii) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(iii) no event of default exists or would exist but for the passage of time or
the giving of notice, or both; then Tenant shall have the right to extend the
Lease Term for an additional term of thirty-six (36) months (such additional
term is hereinafter called the “First Extension Term”) commencing on the day
following the expiration of the Lease Term (hereinafter referred to as the
“Commencement Date of the First Extension Term”). Tenant shall give Landlord
notice (hereinafter called the “First Extension Notice”) of its election to
extend the term of the Lease Term at least six (6) months, but not more than
twelve (12) months, prior to the scheduled expiration date of the Lease Term.
(b) Provided that as of the time of the giving of the Second Extension Notice
and the Commencement Date of the Second Extension Term, (i) Tenant is the Tenant
originally named herein, (ii) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(iii) no event of default exists or would exist but for the passage of time or
the giving of notice, or both and provided Tenant has exercised its option for
the First Extension Term; then Tenant shall have the right to extend the Lease
Term for an additional term of thirty-six (36) months (such additional term is
hereinafter called the “Second Extension Term”) commencing on the day following
the expiration of the First Extension Term (hereinafter referred to as the
“Commencement Date of the Second Extension Term”). Tenant shall give Landlord
notice (hereinafter called the “Second Extension Notice”) of its election to
extend the term of the Lease Term at least six (6) months, but not more than
twelve (12) months, prior to the scheduled expiration date of the First
Extension Term.
(c) The Base Rent payable by Tenant to Landlord during the First Extension Term
shall be the then prevailing market rate for comparable space in the Building
and comparable buildings in the vicinity of the Building, taking into account
the size of the Lease, the length of the renewal term, market escalations and
the credit of Tenant. The Base Rent shall not be reduced by reason of any costs
or expenses saved by Landlord by reason of Landlord’s not having to find a new
tenant for such premises (including, without limitation, brokerage commissions,
costs of improvements, rent concessions or lost rental income during any vacancy
period). In the event Landlord and Tenant fail to reach an agreement on such
rental rate and execute the Amendment (defined below) at least four (4) months
prior to the expiration of the Lease Term, then Tenant’s exercise of the renewal
option shall be deemed withdrawn and the Lease shall terminate on its original
expiration date.

 

 



--------------------------------------------------------------------------------



 



(d) The Base Rent payable by Tenant to Landlord during the Second Extension Term
shall be the then prevailing market rate for comparable space in the Building
and comparable buildings in the vicinity of the Property, taking into account
the size of the Lease, the length of the renewal term and the credit of Tenant.
The Base Rent shall not be reduced by reason of any costs or expenses saved by
Landlord by reason of Landlord’s not having to find a new tenant for such
premises (including, without limitation, brokerage commissions, costs of
improvements, rent concessions or lost rental income during any vacancy period).
In the event Landlord and Tenant fail to reach an agreement on such rental rate
and execute the Amendment (defined below) at least four (4) months prior to the
expiration date of the First Extension Term, then Tenant’s exercise of the
renewal option shall be deemed withdrawn and the Lease shall terminate at the
end of the First Extension Term.
(e) The determination of Base Rent does not reduce the Tenant’s obligation to
pay or reimburse Landlord for Total Operating Costs or other reimbursable items
as set forth in the Lease, and Tenant shall reimburse and pay Landlord as set
forth in the Lease with respect to such Total Operating Costs and other items
with respect to the Premises during the First Extension Term and Second
Extension Term.
(f) Except for the Base Rent during the First Extension Term as specified above,
Tenant’s occupancy of the Premises during the First Extension Term shall be on
the same terms and conditions as are in effect immediately prior to the
expiration of the initial Lease Term; provided, however, Tenant shall have no
further right to any allowances, credits or abatements or any options to expand,
contract, renew or extend the Lease (except as set forth in subparagraph
(b) above). Except for the Base Rent during the Second Extension Term as
specified above, Tenant’s occupancy of the Premises during the Second Extension
Term shall be on the same terms and conditions as are in effect immediately
prior to the expiration of the First Extension Term.
(g) If Tenant does not give the First Extension Notice within the period set
forth in paragraph (a) above, Tenant’s right to extend the Lease Term for the
First Extension Term and the Second Extension Term shall automatically
terminate. If Tenant does not give the Second Extension Notice within the period
set forth in paragraph (b) above, Tenant’s right to extend the Lease Term for
the Second Extension Term shall automatically terminate. Time is of the essence
as to the giving of the First Extension Notice and Second Extension Notice.
(h) Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the First Extension Term and/or the Second Extension Term. Subject
to Landlord’s maintenance, repair and restoration obligations under the Lease,
the Premises shall be tendered on the Commencement Date of the First Extension
Term and the Commencement Date of the Second Extension Term in “as-is”,
“where-is”, and “with all faults” condition.
(i) If the Lease is extended for the First Extension Term or Second Extension
Term, then Landlord shall prepare and Tenant shall execute an amendment to the
Lease confirming the extension of the Lease Term and the other provisions
applicable thereto (the “Amendment”).
If Tenant exercises its right to extend the term of the Lease for the First
Extension Term and/or Second Extension Term pursuant to this Exhibit E, the term
“Lease Term” as used in the Lease, shall be construed to include, when
practicable, the First Extension Term and Second Extension except as otherwise
provided herein.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “F”
GUARANTY
The undersigned, Viasystems Technologies Corp., L.L.C.., having its registered
office at 101 South Hanley, Suite 1800, St. Louis, Missouri 63105 (“Guarantor”),
in consideration of the leasing of the Premises described in that certain
Industrial Lease (the “Lease”) dated 20, June, 2011, between Verde Libramiento
Aeropuerto, LLC, as Landlord (“Landlord”), and International Manufacturing
Solutions Operaciones, S. De R.L. De C.V., as tenant (“Tenant”), does hereby
covenant and agree as follows:
1. Guarantor does hereby guarantee the full, faithful and timely payment and
performance by Tenant of all of the payments, covenants and other obligations of
Tenant under or pursuant to the Lease. If Tenant shall default at any time in
the payment of any rent or any other sums, costs or charges whatsoever
including, without limitation, late charges, additional rent (however termed or
defined), court costs and attorneys’ fees, or in the performance of all
warranties, representations and any of the other covenants and obligations of
Tenant, under or pursuant to the Lease and such default remains uncured after
the giving of any required notice and the expiration of any applicable cure
period, then Guarantor, at its expense, shall on demand of Landlord fully and
promptly, and well and truly, pay all rent, sums, costs and charges to be paid
by Tenant, and perform all the other covenants and obligations to be performed
by Tenant, under or pursuant to the Lease, and in addition shall on Landlord’s
demand pay to Landlord any and all sums due to Landlord, including, without
limitation, all interest on past due obligations of Tenant, costs advanced by
Landlord, and damages and all expenses (including reasonable attorneys’ fees and
litigation costs), that may arise in consequence of Tenant’s default. Guarantor
hereby waives: (a) notice of acceptance hereof (which acceptance is conclusively
presumed by delivery to Landlord); (b) grace, demand, presentment and protest
with respect to the obligations and liabilities guaranteed hereunder or to any
instrument, agreement or document evidencing or creating same; (c) notice of
grace, demand, presentment and protest; (d) notice of non-payment or other
defaults, of intention to accelerate and of acceleration of the obligations and
liabilities guaranteed hereunder; (e) notice of and/or any right to consent or
object to the assignment of any interest in the Lease or the obligations and
liabilities guaranteed hereunder; (f) the renewal, extension, amendment and/or
modification of any of the terms and provisions of the Lease; (g) filing of suit
and diligence by Landlord in collection or enforcement of the obligations and
liabilities guaranteed hereunder; and (h) any other notice regarding the
obligations and liabilities guaranteed hereunder. Guarantor specifically waives
any requirements imposed by the laws of the United States of America or the
United States of Mexico, or any political subdivision of either of them.
2. The obligations of Guarantor hereunder are independent of, and may exceed,
the obligations of Tenant. A separate action or actions may, at Landlord’s
option, be brought and prosecuted against Guarantor, whether or not any action
is first or subsequently brought against Tenant or any other guarantor, or
whether or not Tenant or any other guarantor is joined in, or made a party to,
any such action, and Guarantor may, at Landlord’s option, be joined in any
action or proceeding commenced by Landlord against Tenant or any other guarantor
arising out of, in connection with or based upon the Lease. Guarantor waives any
right or claim to require Landlord to proceed against Tenant or any other
guarantor or pursue any other remedy in Landlord’s power whatsoever, whether
arising from any documents executed by Tenant, any common law, applicable
statute or otherwise, any right to complain of delay in the enforcement of or
refusal to enforce Landlord’s rights under the Lease, any demand by Landlord and
or prior action by Landlord of any nature whatsoever against Tenant, or
otherwise. Guarantor further agrees not to assert any defense (other than
payment) available to Tenant against Landlord with regard to the obligations and
liabilities guaranteed hereunder, any defense based upon an election of remedies
of any type, any defense based on any duty of Landlord to disclose information
of any type to the undersigned regarding Tenant or the obligations and
liabilities guaranteed hereunder. Guarantor waives any defense or right arising
by reason of any disability or lack of authority or power of Tenant and shall
remain liable hereunder if Tenant or any other party shall not be liable under
the Lease for such reason.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, Guarantor acknowledges and
agrees that if an Event of Default has occurred under the Lease and Landlord
terminates the Lease, Guarantor shall remain obligated to pay all rent that
would be due by Tenant under the Lease if the Lease were not terminated.
Additionally, Guarantor waives any right to have Tenant joined with Guarantor in
any suit brought against Guarantor on this Guaranty and further waives any right
to require Landlord to forthwith sue Tenant to collect obligations, liabilities
and rents as a prerequisite to Landlord’s taking action against Guarantor under
this Guaranty.
3. The undersigned agrees that Landlord may at any time, and from time to time,
at Landlord’s discretion and with or without notice or consideration to or
consent from any party: (a) release any party liable on the Lease, including
without limitation, Tenant and any other guarantor; and (b) extend, renew,
rearrange, modify or amend any of the terms and provisions of the Lease. Any of
such actions may be taken without impairing or diminishing the obligations and
liabilities of Guarantor hereunder. This Guaranty shall remain and continue in
full force and effect and shall not be discharged in whole or in part
notwithstanding (whether prior or subsequent to the execution hereof) any
alteration, renewal, extension, modification, amendment or assignment of, or
subletting, concession, franchising, licensing or permitting under, the Lease.
Guarantor hereby waives notices of any of the foregoing, and agrees that the
liability of the undersigned hereunder shall be based upon the obligations of
Tenant set forth in the Lease as the same may be altered, renewed, extended,
modified, amended or assigned. For the purpose of this Guaranty and the
obligations and liabilities of the undersigned hereunder, “Tenant” shall be
deemed to include any and all concessionaires, licensees, franchisees,
department operators, assignees, subtenants, permittees or others directly or
indirectly operating or conducting a business in or from the leased premises, as
fully as if any of the same were the named Tenant under the Lease.
4. The liability of Guarantor shall not be impaired, reduced or in any way
affected by: (a) Landlord’s failure, refusal, or neglect to collect or enforce
the obligations and liabilities guaranteed hereunder, by way of, without
limitation, any indulgence, forbearance, compromise, settlement or waiver of
performance which may be extended to Tenant by Landlord or agreed upon by
Landlord and Tenant; (b) any termination of the Lease to the extent that Tenant
thereafter continues to be liable; (c) any sublease of the space covered by the
Lease or any assignment of the Lease by any means or to any entity or person
whatsoever regardless of whether Tenant thereafter continues to be liable under
the Lease; (d) loss or subordination of any other guaranty, if any, or by the
existence of any indebtedness of Tenant to Landlord other than the indebtedness
guaranteed hereby; (e) the taking of any security or any other guaranty for the
obligations and liabilities guaranteed hereby in addition to the guaranty
presently existing; or (f) the misapplication of collateral at any time given as
security for Tenant’s obligations (including other guaranties).
5. The obligations of Guarantor hereunder shall not be reduced, impaired or in
any way affected by: (a) receivership, insolvency, bankruptcy or other
proceedings, whether in or outside of Mexico, affecting the Tenant or any of the
Tenant’s assets; (b) receivership, insolvency, bankruptcy or other proceedings
affecting the undersigned or any of the undersigned’s assets; (c) any allegation
of fraud, usury, failure of consideration, forgery, statute of limitations or
other defense, whether or not known to Landlord (even though rendering all or
any part of the obligations and liabilities guaranteed hereunder void or
unenforceable or uncollectible as against Tenant or any other guarantor); or
(d) the release or discharge of Tenant from the Lease or any other indebtedness
of the Tenant to Landlord or from the performance of any obligation contained in
the Lease or other instrument issued in connection with, evidencing or securing
any indebtedness guaranteed by this instrument, whether occurring by reason of
law or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the indebtedness guaranteed hereby is
rescinded or must otherwise be returned by Landlord upon the insolvency,
bankruptcy or reorganization of Tenant or otherwise.

 

 



--------------------------------------------------------------------------------



 



6. Guarantor hereby fully subordinates the payment of all indebtedness owing to
the undersigned by Tenant (including principal and interest) to the prior
payment of all indebtedness of Tenant to Landlord (including, without
limitation, interest accruing on any such indebtedness after any insolvency or
reorganization proceeding as to Tenant) and agrees not to accept any payment on
the same until payment in full of the obligations and liabilities guaranteed
hereunder, and not to attempt to set off or reduce any obligations hereunder
because of such indebtedness. Until all of the obligations and liabilities
guaranteed hereunder shall have been paid or performed in full, Guarantor shall
have no right of subrogation or any other right to enforce any remedy which
Landlord now has or may hereafter have against Tenant.
7. All payments to be made and obligations to be performed hereunder shall be
payable or performable at the offices of Landlord in The United States of
America. If it becomes necessary for Landlord to enforce this Guaranty by legal
action, the undersigned hereby waives the right to be sued in the Country of
Mexico or any political subdivision thereof, and also waives the right to be
sued in the county or state of Guarantor’s residence and agrees to submit to the
jurisdiction and venue of the appropriate federal, state or other governmental
court in such county and state within the United States of America where
Landlord maintains an office. Guarantor unconditionally agrees to pay Landlord’s
collection expenses (including, without limitation, court costs and reasonable
attorneys’ fees) if enforcement hereof is placed in the hands of an attorney,
including, but expressly not limited to, enforcement by suit or through probate,
bankruptcy or any judicial proceedings.
8. If Guarantor is or becomes liable for any indebtedness of Tenant to Landlord
other than the obligations and liabilities guaranteed hereunder by any means
other than under this Guaranty, such liability shall not be impaired, reduced or
affected in any manner hereby but shall have all and the same force and effect
it would have had if this Guaranty had not existed, and Guarantor’s liability
hereunder shall not be impaired, reduced or affected in any manner thereby.
9. All rights of Landlord hereunder or otherwise arising under any documents
executed in connection with the obligations and liabilities guaranteed hereunder
are separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting or limiting any other right of
Landlord and without affecting or impairing the liability of the undersigned.
10. Notwithstanding any other provisions herein contained, no provision of this
Guaranty shall require or permit the collection from the undersigned of interest
in excess of the maximum rate or amount that such guarantor may be required or
permitted to pay to Landlord pursuant to applicable law and as to which such
guarantor could successfully assert the claim or defense of usury.
11. This Guaranty is intended for and shall inure to the benefit of Landlord and
each and every person who shall from time to time be or become the legal or
equitable owner or holder of all or any part of the Lease and/or the obligations
and liabilities guaranteed hereunder, and each and every reference herein to
“Landlord” shall include and refer to each and every successor or assignee of
Landlord at any time holding or owning any part of or interest in any part of
the Lease and/or the obligations and liabilities guaranteed hereunder. This
Guaranty shall be assignable or transferable with the same force and effect, and
to the same extent, that the Lease and/or the obligations and liabilities
guaranteed hereunder are assignable or transferable, it being understood and
stipulated that upon assignment or transfer by Landlord of the Lease and/or any
of the obligations and liabilities guaranteed hereunder, the legal holder or
owner thereof (or a part thereof or interest therein thus transferred or
assigned) shall (except as otherwise stipulated by Landlord in its assignment)
have and may exercise all of the rights granted to Landlord under this Guaranty
to the extent of that part of or interest in the obligations and liabilities
guaranteed hereunder thus assigned or transferred.

 

 



--------------------------------------------------------------------------------



 



12. Any notice or demand to Guarantor in connection herewith may be given and
shall conclusively be deemed to have been given and received upon deposit
thereof in writing, in the U.S. Mails, duly stamped and addressed to the
undersigned at the address shown above. Guarantor shall have the right to
designate from time to time another address for purposes of this instrument by
written notice to Landlord sent by United States mail, certified mail, return
receipt requested. Actual notice or demand, however given or received, shall
always be effective. The provisions of this Paragraph 12 shall not be construed
to affect or impair any waiver of notice or demand herein provided or to require
giving of notice or demand to or upon the undersigned in any situation or for
any reason.
13. Landlord may apply any payments received from any source against that
portion of the obligations and liabilities guaranteed hereunder in such priority
and fashion as Landlord may deem appropriate.
14. The payment by Guarantor of any amount pursuant to this Guaranty shall not,
without Landlord’s consent, entitle the undersigned (whether by way of
subrogation or otherwise) to a right of possession of, or to any other right,
title or interest in, the premises covered by the Lease.
15. If this Guaranty is signed by more than one party, their obligations shall
be joint and several, and the release of one of such guarantors shall not
release any other of such guarantors.
16. Neuter terms should also refer, where applicable, to the feminine gender and
the masculine gender; the singular reference shall also include the plural of
any word if the context so requires.
17. This Guaranty shall be applicable to and binding upon the heirs, executors,
administrators, representatives, successors and assigns of Guarantor.
18. In the event that Landlord should institute any suit against Guarantor for
violation of or to enforce any of the covenants or conditions of this Guaranty
or to enforce any right of Landlord hereunder, or should Guarantor institute any
suit against Landlord arising out of or in connection with this Guaranty, or
should either party institute a suit against the other for a declaration of
rights hereunder, or should either party intervene in any suit in which the
other is a party to enforce or protect its interest or rights hereunder, the
prevailing party in any such suit shall be entitled to the fees of its
attorney(s) in the reasonable amount thereof, to be determined by the court and
taxed as a part of the costs therein.
19. The execution of this Guaranty prior to execution of the Lease shall not
invalidate this Guaranty or lessen the obligations of Guarantor(s) hereunder.
20. This Guaranty is made pursuant to, and shall be interpreted and applied in
accordance with, the laws of the State of Texas.
21. This Guaranty shall be irrevocable and shall remain in full force and effect
for so long as any obligations may remain in connection with the Lease.
22. This Guaranty is a guaranty of payment and performance and not merely a
guaranty of collection.
23. Guarantor understands and agrees that this Guaranty is a material factor and
inducement to Landlord in entering into the Lease and that absent such Guaranty,
Landlord would not have entered into the Lease. Guarantor acknowledges that
Guarantor shall benefit directly or indirectly by the Lease.
24. This instrument may not be changed, modified, discharged or terminated
orally or in any manner other than by an agreement in writing signed by
Guarantor and the Landlord.

 

 



--------------------------------------------------------------------------------



 



25. Guarantor and Landlord waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
Landlord and Guarantor arising out of this Guaranty or any other document or
instrument executed in connection herewith or any transaction related to this
Guaranty.
Signature on the following page

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Guaranty this 16th day of
June, 2011.

                      GUARANTOR:    
 
                    VIASYSTEMS TECHNOLOGIES CORP., L.L. C.    
 
                    By:   /S/ Daniel J. Weber                  
 
      Name:   Daniel J. Weber    
 
      Title:   Vice President and General Councel    

 

 